 

Exhibit 10.1

REDACTED COPY
Confidential Treatment Requested(1)

LICENSE AND DEVELOPMENT AGREEMENT

between

ANIKA THERAPEUTICS, INC.

and

GALDERMA PHARMA S.A.

(1) Redacted portions have been marked with brackets containing asterisks
([***]).  The redacted portions are subject to a request for confidential
treatment and have been filed separately with the Securities and Exchange
Commission.


--------------------------------------------------------------------------------


Confidential Treatment Requested

TABLE OF CONTENTS

 

Page

 

 

 

 

 

Article I - DEFINITIONS

 

1

 

 

 

 

 

Article II - PRODUCT DEVELOPMENT

 

7

 

 

 

 

 

Article III - COMMERCIALIZATION

 

11

 

 

 

 

 

Article IV - INTELLECTUAL PROPERTY LICENSE GRANTS

 

12

 

 

 

 

 

Article V - ASSIGNMENT OF RIGHTS IN TRADEMARK APPLICATIONS

 

13

 

 

 

 

 

Article VI - PAYMENTS

 

13

 

 

 

 

 

Article VII - PUBLICATIONS; TRANSFER OF DATA; CONFIDENTIALITY; COOPERATION

 

16

 

 

 

 

 

Article VIII - PATENT RIGHTS

 

19

 

 

 

 

 

Article IX - CREATION, REGISTRATION, MAINTENANCE AND PROTECTION OF TRADEMARK
PORTFOLIO

 

25

 

 

 

 

 

Article X - REPRESENTATIONS AND WARRANTIES.

 

26

 

 

 

 

 

Article XI - ANIKA’S GENERAL OBLIGATIONS AND COVENANTS

 

29

 

 

 

 

 

Article XII - GALDERMA’S GENERAL OBLIGATIONS AND COVENANTS

 

30

 

 

 

 

 

Article XIII - TERM AND TERMINATION

 

32

 

 

 

 

 

Article XIV - INDEMNIFICATION

 

37

 

 

 

 

 

Article XV - STEERING COMMITTEE

 

41

 

 

 

 

 

Article XVI - DISPUTE RESOLUTION

 

42

 

 

 

 

 

Article XVII - MISCELLANEOUS

 

43

 

 

 

 

 

EXHIBIT A:  ANIKA PATENTS AND ANIKA PATENT APPLICATIONS

 

 

 

EXHIBIT B:  TRADEMARK APPLICATIONS

 

 

 

EXHIBIT C:  SPECIFICATIONS

 

 

 

EXHIBIT D:  COUNTRIES FOR ADDITIONAL ANIKA PATENT APPLICATIONS

 

 

 

EXHIBIT E:  ARBITRATION

 

 

 

 


--------------------------------------------------------------------------------


Confidential Treatment Requested

LICENSE AND DEVELOPMENT AGREEMENT

THIS LICENSE AND DEVELOPMENT AGREEMENT (this “Agreement”) is made effective as
of June 30, 2006 (the “Effective Date”) by and between ANIKA THERAPEUTICS, INC.,
a Massachusetts corporation having a place of business at 160 New Boston Street,
Woburn, Massachusetts 01801 (“ANIKA”), and GALDERMA PHARMA S.A., a Swiss
corporation having a place of business at Zugerstrasse 8, Cham CH-6330,
Switzerland (“GALDERMA”).  ANIKA and GALDERMA are each referred to by name or as
a “Party,” or collectively as the “Parties.”

RECITALS

1.                     ANIKA develops, manufactures and commercializes
therapeutic products and devices.  Furthermore, ANIKA has been developing a
proprietary product intended for use in cosmetic-dermatological procedures,
including cosmetic-tissue augmentation.

2.                     On September 2, 2005, ANIKA submitted a PMA to the FDA
for a cosmetic-tissue augmentation product.

3.                     On January 30, 2006, ANIKA received CE Mark approval in
the European Union for a cosmetic-tissue augmentation product.

4.                     GALDERMA possesses commercialization capabilities in the
dermatological and cosmetic fields.

5.                     ANIKA desires to supply the Current Licensed Product to
GALDERMA and GALDERMA desires to purchase the Current Licensed Product from
ANIKA and to commercialize, distribute and sell it within the Field and in the
Territory pursuant to this Agreement and a Supply Agreement entered into
concurrently herewith and intended to be coterminous herewith (the “Supply
Agreement”).

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I - DEFINITIONS

When used in this Agreement, each of the following terms shall have the meaning
set forth below.  The term shall have the same meaning whether the singular or
plural form is used.

“Acquisition Entity” shall have the meaning set forth in Section 12.1(j).

“Additional ANIKA Patent Applications” means the patent applications relating to
the Licensed Products and the Field that are contemplated to be filed by ANIKA
during the Term in the countries identified in Exhibit D after the Effective
Date.


--------------------------------------------------------------------------------




Confidential Treatment Requested

“Affiliate” of a Person means any company or entity which controls, is
controlled by or is under common control with such Person, where control, for
purposes of this definition, means (i) the possession, directly or indirectly,
of the power to direct the management or policies of a Person or to veto any
material decision relating to the management or policies of a Person or a
majority of the composition of the board of directors (or similar governing
body), in each case, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the Beneficial Ownership, directly or indirectly,
of at least 50% of the voting securities of a Person.  “Beneficial Ownership”
shall be determined in compliance with Rule 13d-3 of the Securities Exchange Act
of 1934.

“Agreement” shall have the meaning set forth in the preamble.

“ANIKA” shall have the meaning set forth in the preamble.

“ANIKA IP” means ANIKA Know-How, ANIKA Patents, ANIKA Patent Applications, and
Trademark Applications.

“ANIKA Know-How” means Information in ANIKA’s Control, including but not limited
to Specifications, which is developed or acquired by ANIKA, either as of the
Effective Date or at any time during the Term, which relates to the
manufacturing of the Licensed Product in the Field.  Notwithstanding anything
herein to the contrary, ANIKA Know-How excludes ANIKA Patents.

“ANIKA Patents” means any patents relating to the Licensed Product and the Field
that are Controlled by ANIKA during the Term, including without limitation the
Joint Patents.  A list of current ANIKA Patents is recited in Exhibit A, which
may be updated from time to time.

“ANIKA Patent Applications” means the patent applications filed by ANIKA
identified in Exhibit A.

“Applicable Law” means, with respect to Licensed Product in any country in the
Territory, all domestic, foreign, national, federal, state, local, governmental,
judicial, arbitral and other laws, statutes, codes, treaties, conventions,
rules, regulations, judgments, awards, orders, directives and other
pronouncements having the effect of law or similar binding effect, governing the
activities contemplated by this Agreement and the Supply Agreement.

“Audit” shall have the meaning set forth in Section 6.5(c).

“Back-up Trademark” means any trademark to be applied for or already registered
and/or used in connection with the Licensed Product in any country of the
Territory where the Main Trademark is not available.

“Bankruptcy Code” shall have the meaning set forth in Section 17.16.

“Business Day” means a day on which banking institutions in New York, New York
are open for business.

“Calendar Quarter” means a quarter in a calendar year.

2


--------------------------------------------------------------------------------




Confidential Treatment Requested

“CE Mark” means the procedure defined by the Directive 93/42, dated June 14,
1993, as amended from time to time.

“cGMP” means “Good Manufacturing Practices” as such term is generally understood
in the medical device industry, as in effect from time to time.

“Claiming Party” shall have the meaning set forth in Section 14.6.

“Clinical Development” means all activities directly related to human clinical
studies.

“Commercialization” means to make a bona fide offering of the Current Licensed
Product to the market of which ANIKA is promptly notified in writing by
GALDERMA; provided that such notification is not a condition to any such
offering.

“Competing Product” shall have the meaning set forth in Section 12.1(j).

“Condition Precedent to Commercial Sale” means, with respect to a given Licensed
Product and a given country in the Territory, a Regulatory Approval shall have
been issued in such country contemplating at least a 12-month shelf life for
such Licensed Product.

“Confidential Information” shall have the meaning set forth in Section 7.1.

“Control” or “Controlling” means, with respect to ANIKA, owned by or possesses
the right to grant a license or sublicense without violating the terms of any
agreement of ANIKA with any Third Party.

“Current Licensed Product” means a product in finished packaged form
[********************] and conforming to the Specifications, but shall not
include any Line Extensions.

“Date of First Sale” means, with respect to a country, the date on which a
GALDERMA Seller first sells a Licensed Product, in such country within the
Territory, to a Third Party in an arms-length commercial transaction in
conjunction with a commercial launch of such Licensed Product pursuant to a
launch plan reviewed by the Steering Committee.

“Develop” or “Development” means all activities related to developing a product
for Clinical Development, and if no Clinical Development is required, obtaining
Regulatory Approval, including but not limited to generating any Information in
this respect, chemical and analytical development, pre-clinical testing,
toxicology, formulation, manufacturing process development, quality assurance
and quality control, pharmacokinetics and the development of any assays
requested by health authorities; provided that Develop or Development shall not
include Clinical Development.

“Dollars” or “$” means lawful money of the United States in immediately
available funds.

“Effective Date” shall have the meaning set forth in the preamble.

3


--------------------------------------------------------------------------------




Confidential Treatment Requested

“Europe” means, from time to time, the member states of the European Union,
including any successor states thereto; provided, however, that from and after
June 30, 2006, Europe shall mean those member states of the European Union as of
June 30, 2006.

“FDA” means the United States Food and Drug Administration or any successor
agency.

“Field” means injectable products for use solely in cosmetic dermatology
procedures in humans, including but not limited to the correction of soft tissue
contour deficiencies such as wrinkles, folds, and scars, and the enlargement
and/or smoothing of the appearance of lips.

“GALDERMA” shall have the meaning set forth in the preamble.

“GALDERMA Seller(s)” means GALDERMA and its permitted sublicensees under
Section 4.1.

“HA” means a hyaluronic acid from any source whether as an acid, a
pharmaceutically acceptable salt, or a mixture thereof, in any solid or solution
phase form thereof or cross-linked or chemically modified hyaluronic acid
derivatives [********************].

“HA Product” means a product for use in the Field, one principal component of
which is HA.

“Information” means technical information, techniques and data, whether in
writing or not, relating to the Licensed Product and its use in the Field and
including Product Information, techniques and data, including, but not limited
to, screens, models, inventions, practices, methods, knowledge, know-how, skill,
experience, test data including pharmacological, toxicological and clinical test
data, analytical and quality control data, marketing, pricing, distribution,
sales, manufacturing data, processes necessary and sufficient to manufacture the
Licensed Product in finished packaged form, Specifications, and patent and legal
data or descriptions.

“Initial Marketing Territory” shall have the meaning set forth in Section 3.2.

“Initial Term” shall have the meaning set forth in Section 13.1(a).

“Joint Patents” means the patents jointly owned by ANIKA and the Joint Patent
Holder identified in Exhibit A.

“Joint Patent Holder” means [********************] or any related Person.

“Knowledge” means the facts and circumstances that
[*********************************

*************************] actually know after reasonable inquiry and
investigation.

“Licensed Product(s)” means the Current Licensed Product and any Line Extension
developed pursuant to Article II of this Agreement.

“Line Extension(s)” means either (i) a change in the indication(s) for use set
forth in the PMA for the Current Licensed Product that expands the applications
of the Current Licensed Product or (ii)
[************************************************

4


--------------------------------------------------------------------------------




Confidential Treatment Requested

*************************].  For avoidance of doubt, a mutually-agreed change in
Specifications that satisfies either clause (i) or clause (ii) in the
immediately preceding sentence shall, for all purposes under this Agreement, be
considered a Line Extension and not solely a change in Specifications, unless
the Parties otherwise agree in writing at the time such change is made.  Any
variation in the Licensed Product which modifies a Licensed Product to the
extent that the Licensed Product does not conform to the definition of Line
Extension shall be considered a Next Generation Product to the extent it
satisfies the definition thereof.

“Main Trademark” means [********************] or any other trademark designated
in writing by GALDERMA on or before [********************] for use in connection
with the Licensed Products in the majority of the countries in the Territory.

“Net Sales” means, for sales of Licensed Product in the Territory, the amount
invoiced by GALDERMA Sellers to customers, less credits taken and actual
payments made for:  (i) discounts, including cash discounts, unit discounts,
rebates paid and retroactive price reductions or allowances actually allowed or
granted from the billed amount, and (ii) credits or allowances actually granted
upon claims, rejections or returns of such sales of Licensed Products, including
recalls (provided such recalls are in accordance with Section  of the Supply
Agreement and except to the extent ANIKA has otherwise paid for such recall such
that GALDERMA receives full payment for the recalled Licensed Products and does
not have to refund any portion thereof).  For purposes of calculating “Net
Sales,” (a) amounts invoiced are for product sales only and exclude non-product
line items such as taxes and shipping charges; (b) a Licensed Product shall be
considered “sold” upon the invoicing of such Licensed Product by GALDERMA
Sellers to Third Parties; and (c) Samples are to be excluded from both the
Dollars and unit count.  The determination of Net Sales shall be consistent with
GALDERMA’s recordkeeping for its sales transactions, in particular with the
definition of “sale of goods” under IAS 18.14.

“Net Sales Threshold,” [********************

********************

 

********************

 

********************

 

********************

 

********************

 

********************

 

********************

 

********************

 

********************

 

********************

 

********************

 

********************]

 

 

“Next Generation Product” means any HA Product for use in the Field anywhere in
the Territory, the specifications of which differ from the Licensed Product in
such a way that it is not covered by the definition of Licensed Product.  For
avoidance of doubt, a mutually-agreed change in Specifications that satisfies
the conditions in the immediately preceding sentence shall, for all purposes
under this Agreement, be considered a Next Generation Product and not solely a
change in Specifications, unless the Parties agree in writing otherwise at the
time such change is made.

“North America” means the United States and Canada.

5


--------------------------------------------------------------------------------




Confidential Treatment Requested

“Party” or “Parties” shall have the meaning set forth in the preamble.

“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel and other Third Parties and preparation, filing, prosecution and
maintenance expenses incurred in connection with the establishment and
maintenance of Patent Rights.

“Patent Rights” means (i) valid and enforceable patents, including any
extension, registration, confirmation, reissue, continuation, divisional,
continuation-in-part, re-examination or renewal thereof, and (ii) pending
applications for letters patents, in any jurisdiction within the Territory.

“Per Unit Price” means the amount set forth in Exhibit A to the Supply
Agreement.

“Person” shall mean any natural person, corporation, firm, limited liability
corporation, limited liability partnership, business trust, joint venture,
association, organization, company, partnership or other business entity, or any
government or any agency or political subdivision thereof.

“Phase IV Studies” means studies requested by health authorities as a condition
to obtaining and maintaining any Regulatory Approval in the United States.

“PMA” means a premarket approval application filed with the FDA as defined in 21
CFR Part 814 or any successor provision.

“Price Per Sample” means the amount set forth in Exhibit A to the Supply
Agreement.

“Product Development” means the combination of activities defined as Development
and Clinical Development.

“Product Information” means any Information in ANIKA’s Control regarding any
Licensed Product that is useful or necessary to GALDERMA in connection with the
performance of its obligations under Section 3.1.

“Regulatory Approval” means, with respect to a Licensed Product in any country
in the Territory, all unrestricted approvals, clearances, registrations and
permits required under Applicable Law for first use or sale of such product,
whether a medical device and/or drug.

“Regulatory Approval Application” means an application for Regulatory Approval
required before commercial sale or use of a Licensed Product as a drug or a
medical device in any jurisdiction.

“Samples” means samples of the Licensed Products labeled as such and provided by
ANIKA to GALDERMA under Section 2.4 of the Supply Agreement.

“SKU” means each unique packaging configuration for a Licensed Product.

“Specifications” means the specifications attached hereto as Exhibit C for the
Current Licensed Product, as amended from time to time by the Steering Committee
pursuant to Section 15.4(ii) of this Agreement.

6


--------------------------------------------------------------------------------




Confidential Treatment Requested

“Steering Committee” shall have the meaning set forth in Section 15.1 of this
Agreement.

 “Supply Agreement” shall have the meaning set forth in the recitals.

“Term” shall have the meaning set forth in Section 13.1(b).

“Territory” initially means the world and thereafter those countries that remain
after the loss of countries from the Territory pursuant to Section 5.3 of the
Supply Agreement.

“Third Party(ies)” means any entity other than ANIKA, GALDERMA, GALDERMA
Sellers, or any Affiliates of ANIKA or GALDERMA.

“Trademark Applications” means the applications filed by ANIKA to register the
marks listed in Exhibit B.

“Trademark Clearance Process” means the process of verifying that filing an
application for or use of the Main Trademark or Back-up Trademark does not raise
the risk of infringing the trademark rights of a Third Party.

“Trademark Creation Process” means the process of creating or otherwise
acquiring trademarks for use in connection with the marketing and sale of
Licensed Products hereunder.

“Trademark Portfolio” means the Trademark Applications and all other trademarks
that have been created by GALDERMA and for which GALDERMA has filed applications
or otherwise secured or maintained protection for use in connection with the
marketing and sale of Licensed Products hereunder.

“Trademark Registration Process” means the process consisting of the
registration of the Main Trademark or Back-up Trademark in any country within
the Initial Marketing Territory or any country approved for Product Development
by the Steering Committee.

“Unit” means each syringe containing Licensed Product.

“United States” means the United States of America.

“Validity Challenge Claim” shall have the meaning set forth in Section 8.5(a).

ARTICLE II - PRODUCT DEVELOPMENT

2.1.          Product Development of the Current Licensed Product.

(a)           ANIKA shall be responsible for and shall use commercially
reasonable efforts to conduct the Product Development of the Current Licensed
Product in connection with the obtaining of Regulatory Approval of the Current
Licensed Product in the Initial Marketing Territory and in any country approved
for Product Development by the Steering Committee pursuant to applicable Product
Development plan(s) and budget(s) that shall be prepared by ANIKA.  Such plan(s)
and budget(s) shall address the Specifications and timing and shall be agreed
to, and adjusted from time to time, as appropriate, by the Steering Committee.

7


--------------------------------------------------------------------------------




Confidential Treatment Requested

GALDERMA, at the request of ANIKA, shall provide reasonable assistance to ANIKA
in conducting such Product Development for the Current Licensed Product,
including without limitation reviewing clinical trials, Regulatory Applications
and proposed labeling for the Current Licensed Product.

(b)           All reasonable and reasonably documented costs and expenses
associated with the Clinical Development of the Current Licensed Product
commenced after the Effective Date that either are required for any Regulatory
Approval or are otherwise approved by the Steering Committee, including without
limitation ANIKA’s reasonable internal and out-of-pocket expenses associated
with such Clinical Development, costs of hiring contract research organizations
and all fees and expenses associated with any Regulatory Approval for the
Current Licensed Product shall be paid by GALDERMA, except for all costs and
expenses related to the PMA and the CE Mark for the Current Licensed Product,
which shall be paid by ANIKA.  The costs and expense relating to any
[********************], however, shall be shared equally between ANIKA and
GALDERMA.  If Clinical Development costs for the Current Licensed Product exceed
the budget approved by the Steering Committee for such Clinical Development,
then such excess shall be borne by (i) GALDERMA, if such excess resulted from a
change in Specifications or a change in the agreed Clinical Development plan
requested by GALDERMA or the Steering Committee, required by the FDA or any
other regulatory authority or requested by ANIKA and agreed to by GALDERMA, but
in each case only to the extent GALDERMA is responsible for such costs pursuant
to the preceding sentence or (ii) ANIKA, if such excess resulted from any
mismanagement of the agreed upon budget.

(c)          
[********************************************************************************
*************************************************************************].

2.2.          Development of Line Extensions.

(a)           Should the Steering Committee decide to pursue any Line Extension,
ANIKA shall be responsible for and shall use commercially reasonable efforts to
conduct the Product  Development of such Line Extensions pursuant to applicable
Product Development plan(s) and budget(s) that shall be prepared by ANIKA, which
plan(s) and budget(s) shall address specifications and timing and shall be
agreed to, and adjusted from time to time, as appropriate,  by the Steering
Committee; provided, however, that GALDERMA shall provide reasonable assistance
to ANIKA with such Product Development efforts.  The Parties currently intend
that one of the Line Extensions to be pursued will be a [********************]
product.  GALDERMA shall bear all reasonable and reasonably documented costs and
expenses associated with Clinical Development of any such Line Extension,
including without limitation ANIKA’s reasonable internal and out-of-pocket
expenses associated with such Clinical Development, costs of hiring contract
research organizations and all fees and expenses associated with any Regulatory
Approval for any such Line Extension.  If such costs and expenses exceed the
budget for such Clinical Development approved by the Steering Committee, then
such excess shall be borne by (i) GALDERMA, if such excess resulted from a
change in Specifications or a change in the agreed Clinical Development plan
requested by GALDERMA or required by the FDA or any other regulatory authority,
or requested by ANIKA and agreed to by GALDERMA, or (ii) ANIKA, if such excess
resulted from any mismanagement of the agreed upon budget.

8


--------------------------------------------------------------------------------




Confidential Treatment Requested

Notwithstanding the foregoing, if the Steering Committee has approved a Line
Extension pursuant to Section 2.2(b) and if GALDERMA decides not to proceed with
the further Product Development of such Line Extension for any reason, then
GALDERMA shall reimburse to ANIKA all of ANIKA’s reasonable and reasonably
documented internal and out-of-pocket expenses associated with such Product
Development that were not previously reimbursed, such reimbursement not to
exceed the estimate of total Product Development costs presented to the Steering
Committee pursuant to Section 2.2(b), as adjusted from time to time by the
Steering Committee, and provided that, if ANIKA has commenced a clinical trial
for any such Line Extension with respect to which GALDERMA decides not to
proceed, such reimbursement shall include all of ANIKA’s reasonable and
reasonably documented internal and out-of-pocket expenses associated with the
completion in full of such clinical trial, unless the Steering Committee
determines to terminate such clinical trial prior to completion.

(b)           The Product Development of Line Extensions contemplated by
Section 2.2(a) shall be approved by and guided by the Steering Committee
pursuant to Product Development plan(s) and budget(s) approved in accordance
with Article XV hereof.  Any such Product Development plan(s) shall address
design inputs, budgets, an estimate of total Development costs, clinical trial
protocols and timing, Product Development timetables, Product Development stages
and milestones, the Per Unit Price, the Price Per Sample, sampling plan, pricing
pursuant to Section 6.2 and such other issues as the Steering Committee
determines are necessary.  In addition, the Parties shall agree to the term of
the arrangements with respect to each Line Extension.  To the extent such agreed
term is longer than the Initial Term, the Parties shall amend this Agreement as
appropriate.

2.3.          Next Generation Products.

(a)           Notwithstanding any provision in this Agreement to the contrary,
this Agreement confers no rights to GALDERMA in any Next Generation Product;
provided, however, that, if ANIKA wishes to commercialize any Next Generation
Product during the Term in any country in the Territory and seeks to outsource
such commercialization to a Third Party (it being understood that the engagement
of a third party contract sales organization shall not be deemed to be an
outsourcing for purposes hereof, provided that such organization specializes in
providing marketing and sales support to its customers on a contract basis),
then ANIKA shall notify GALDERMA in writing of such intent and provide such
information about such Next Generation Product as GALDERMA may reasonably
request.  In such case, GALDERMA shall have until the thirtieth (30th) day after
actual receipt of such written notice from ANIKA to notify ANIKA in writing
whether or not GALDERMA desires to negotiate commercial arrangements concerning
such Next Generation Product in one or more countries in the Territory.  If
GALDERMA desires to negotiate a commercial arrangement concerning such Next
Generation Product, then for sixty (60) days following the actual receipt of
such written notice by GALDERMA, GALDERMA and ANIKA shall use commercially
reasonable efforts to negotiate such arrangement, provided, however, that
neither Party shall be obligated to accept any offer concerning such Next
Generation Product or be required to enter into any agreement.  After the
termination of such sixty (60) day period, ANIKA may pursue negotiations with
Third Parties concerning commercial arrangements regarding the same Next
Generation Product and shall be free to enter into any agreements with Third
Parties concerning such Next Generation Product on any terms.

 

9


--------------------------------------------------------------------------------


Confidential Treatment Requested

(b)           Notwithstanding any provision in this Agreement to the contrary,
this Agreement confers no rights to ANIKA in any Next Generation Product;
provided, however, that, if GALDERMA wishes to undertake the development or
manufacture of any Next Generation Product during the Term in any country in the
Territory and seeks to outsource such development or manufacture to a Third
Party, then GALDERMA shall notify ANIKA in writing of such intent and provide
such information about such Next Generation Product as ANIKA may reasonably
request.  In such case, ANIKA shall have until the thirtieth (30th) day after
actual receipt of such written notice from GALDERMA to notify GALDERMA in
writing whether or not ANIKA desires to negotiate commercial arrangements
concerning such Next Generation Product in one or more countries in the
Territory.  If ANIKA desires to negotiate a commercial arrangement concerning
such Next Generation Product, then for sixty (60) days following the actual
receipt of such written notice by ANIKA, ANIKA and GALDERMA shall use
commercially reasonable efforts to negotiate such arrangement, provided,
however, that neither Party shall be obligated to accept any offer concerning
such Next Generation Product or be required to enter into any agreement.  After
the termination of such sixty (60) day period, GALDERMA may pursue negotiations
with Third Parties concerning commercial arrangements regarding such Next
Generation Product and shall be free to enter into any agreements with Third
Parties concerning such Next Generation Product on any terms.

(c)           For the avoidance of doubt, this Section 2.3 shall not apply to
any Next Generation Product owned or licensed by any Person that acquires or is
acquired by GALDERMA or ANIKA or is merged or otherwise combined with either
GALDERMA or ANIKA, as the case may be, at the time of such acquisition, merger
or combination.

2.4.          Ownership, Filing of Regulatory Approval Applications and
Obtaining Regulatory Approvals.

(a)           ANIKA (i) shall be responsible for and shall use commercially
reasonable efforts in filing Regulatory Approval Applications and obtaining and
maintaining Regulatory Approvals for Licensed Products in the Initial Marketing
Territory and in any country approved for Product Development by the Steering
Committee, (ii) shall determine in consultation with the Steering Committee when
such Regulatory Approval Applications shall be filed, (iii) shall own all
Regulatory Approval Applications and Regulatory Approvals (unless prohibited by
Applicable Law), and (iv) shall inform GALDERMA of any action taken in
connection therewith.  ANIKA shall bear all costs and expenses associated with
Regulatory Approval Applications and Regulatory Approvals for the Current
Licensed Product in the United States and in Europe.  GALDERMA shall bear all
reasonable and reasonably documented costs and expenses associated with
Regulatory Approval Applications and with Regulatory Approvals (x) for the
Current Licensed Product in all other countries and (y) for Line Extensions in
any country in the Territory.

(b)           Unless prohibited by Applicable Law, all Regulatory Approvals for
Licensed Products will be issued under ANIKA’s name and ANIKA will own all
relevant documents associated with such Regulatory Approvals and corresponding
Regulatory Approval Application materials.  If Applicable Law prohibits the
issuance of any Regulatory Approval for Licensed Products under ANIKA’s name,
then ownership of such Regulatory Approvals shall be assigned to ANIKA or its
designated assignees, to the extent permissible under Applicable Law, upon any

10


--------------------------------------------------------------------------------




Confidential Treatment Requested

termination or expiration of this Agreement or earlier if permitted.  ANIKA
shall provide GALDERMA with access to an electronic copy of all Regulatory
Approvals and Regulatory Approval Applications for Licensed Products.

(c)           ANIKA shall be responsible for all communications with any
governmental authority or agency concerning the Licensed Product; provided,
however, that if the Applicable Law of a local jurisdiction requires that
GALDERMA be responsible for communications with any governmental authority or
agency concerning the Licensed Product within such jurisdiction, then this
responsibility shall be assigned by ANIKA to GALDERMA within such jurisdiction,
and GALDERMA will promptly notify ANIKA of the receipt of any such communication
and consult with ANIKA in formulating a response.  ANIKA shall keep GALDERMA
closely informed of the contacts with such authorities, forward to GALDERMA any
significant written correspondence therewith and allow GALDERMA the opportunity
to participate in the portion of any meeting pertaining to any Licensed Product
(whether in person, telephonic or otherwise); provided, however, that, if it is
not practicable for ANIKA to provide GALDERMA the opportunity to participate in
any such meeting, then ANIKA within a reasonable period of time shall update
GALDERMA on any significant developments from such meeting concerning the
Licensed Products.  GALDERMA agrees and acknowledges that, in fulfilling its
obligations under this Section 2.4(c), ANIKA shall be permitted to take
reasonable precautions to preserve the confidentiality of trade secrets or
commercially sensitive information of ANIKA or Third Parties, including without
limitation redacting from any applicable correspondence or documents information
that does not pertain to a Licensed Product.

(d)           If ANIKA fails to obtain a Regulatory Approval for a Licensed
Product in a country in the Initial Marketing Territory or in any country
approved for Product Development by the Steering Committee within a reasonable
period of time, as determined by the Steering Committee, GALDERMA shall be
relieved of its obligations under Section 12.1(j) solely for such Licensed
Product and solely in the country with respect to which such Regulatory Approval
failure occurred.

ARTICLE III - COMMERCIALIZATION

3.1.          GALDERMA’s Commercialization Obligations For Licensed Products. 
GALDERMA shall be responsible for and shall use commercially reasonable efforts
to conduct the Commercialization, sale, offering for sale, advertising,
marketing, and/or promotion of all Licensed Products under this Agreement and
the Commercialization of any particular Licensed Product in a particular country
in the Initial Marketing Territory and in any country approved for
Commercialization by the Steering Committee.  As provided in Article XV, the
Steering Committee shall review and approve the relevant marketing, sales and
other commercialization activities including, at a minimum, a semi-annual review
of the global sales and marketing plan.

3.2.          Commencement of Commercialization of the Current Licensed
Product.  A GALDERMA Seller shall cause Commercialization to occur on a country
by country basis in the following countries: [**************************
 **********************************************] (the “Initial Marketing
Territory”) within [********************] of the satisfaction of the Condition
Precedent to Commercial

11


--------------------------------------------------------------------------------




Confidential Treatment Requested

Sale with respect to such country, provided that in no event shall GALDERMA be
required to cause such Commercialization to occur prior to
[*********************************].

3.3.          Right to Accompany.  Subject to GALDERMA’s reasonable approval,
ANIKA, at its expense and upon reasonable notice to GALDERMA, shall have the
right to accompany GALDERMA or GALDERMA’s Sellers on any sales or marketing
calls to customers or prospective customers; to any conventions and any other
marketing events; and to any meetings with any regulatory authorities or any
governmental or reimbursement agency or carrier, in each case including without
limitation in-person calls and calls facilitated by telephonic or electronic
means.

3.4.          Determination Not to Commercialize.  If during the Term GALDERMA
decides not to Commercialize a country in the Territory that is in the Initial
Marketing Territory or that has been approved for Commercialization by the
Steering Committee and provides written notice of such decision to ANIKA,
GALDERMA’s right to market and distribute Licensed Products in such country
shall immediately terminate for use in such country, all trademarks assigned to
GALDERMA pursuant to Article V shall be reassigned to ANIKA at no cost, and
ANIKA shall be free to market and distribute Licensed Products in such country
or to license such rights to do so to any Third Party.  The termination of
marketing and distribution rights pursuant to this Section 3.4 shall not be
ANIKA’s exclusive remedy for GALDERMA’s failure to Commercialize any such
country.

ARTICLE IV - INTELLECTUAL PROPERTY LICENSE GRANTS

4.1.          ANIKA hereby grants to GALDERMA, for the Term, an exclusive
(except as set forth in this Agreement or the Supply Agreement and except as to
ANIKA), non-transferable and, upon ANIKA’s receipt of the payment contemplated
by Section 6.1(a) below, paid-up license under the ANIKA Patents and Product
Information, solely to use, promote, sell, offer to sell, and distribute the
Licensed Products in the Field in the Territory and for no other purpose, with a
right to grant sublicenses, provided, however, (a) in the United States,
GALDERMA may only grant sublicenses to Affiliates or, if approved in advance in
writing by ANIKA, such approval not to be unreasonably withheld, to Third
Parties and (b) GALDERMA may grant sublicenses in countries other than the
United States to its Affiliates or to Third Party distributors (to the extent
such Third Party distributors are GALDERMA’s or an Affiliate’s (as the case may
be) customary, historical, normal course distributors consistent with past
practice) without prior notice or approval by ANIKA, and to other Third Party
distributors only upon prior written notice and approval by ANIKA, not to be
unreasonably withheld.  With respect to any such sublicensee, GALDERMA shall be
responsible for making any payments due under this Agreement to ANIKA resulting
from sales made by such sublicensee and the compliance by sublicensee with all
applicable terms of this Agreement. GALDERMA shall ensure that any such
sublicensee agrees in writing to comply with the provisions of Section 7.1.

4.2.          Notwithstanding anything herein to the contrary, ANIKA shall
retain all rights necessary including all such rights under the ANIKA Patents
and Product Information in order to fulfill its obligations under this Agreement
(including but not limited to its obligation to manufacture and sell Licensed
Product to GALDERMA).

12


--------------------------------------------------------------------------------




Confidential Treatment Requested

4.3.          Subject only to the rights granted to GALDERMA under this
Agreement and the Supply Agreement and the obligations of ANIKA under Sections
2.3 and 11.1(c) hereof, ANIKA maintains all right, title and interest in, to and
under the ANIKA Know-How, ANIKA Patents, ANIKA Patent Applications, Additional
ANIKA Patent Applications and all Licensed Products.

ARTICLE V - ASSIGNMENT OF RIGHTS IN TRADEMARK APPLICATIONS

5.1.          Trademark Assignment.  ANIKA shall assign each Trademark
Application to GALDERMA as soon as is permitted under applicable trademark law,
but in any event as promptly as practicable after filing a Statement of Use or
an Amendment to Allege Use for such Trademark Application;
[***************************************************
 *******************************************].  GALDERMA shall have the right to
record such assignment with the United States Patent and Trademark Office.

5.2.          Further Actions.  ANIKA hereby agrees that any time after the
Effective Date it shall, upon GALDERMA’s request, execute, acknowledge and
deliver or cause to be executed, acknowledged and delivered all such further
assignments, transfers, conveyances and assurances as may be required for
assigning all of ANIKA’s right, title and interest in and to the Trademark
Applications to GALDERMA.

5.3.          Trademark Documentation.  ANIKA shall provide GALDERMA all of the
trademark-clearance reports prepared in connection with the Trademark
Applications.  Within five (5) Business Days after the Effective Date, ANIKA
shall notify its trademark agent in the United States of the assignment of the
Trademark Applications hereunder, and shall instruct such trademark agent to
cooperate with GALDERMA in connection therewith, including without limitation
transferring to GALDERMA (or a Person designated by GALDERMA) all of the
documents pertaining to the Trademark Applications.

ARTICLE VI - PAYMENTS

6.1.          Payments.  In consideration of the rights and licenses granted
under this Agreement, GALDERMA agrees to pay ANIKA the following non-refundable
amounts:

(a)           Up-Front Fee.  In consideration of the license grant set forth in
Section 4.1 above, GALDERMA agrees to pay to ANIKA a non-refundable upfront
payment of one million Dollars ($1,000,000) on the Effective Date.

(b)           Milestone Payments.  GALDERMA agrees to make the following
non-refundable, one-time payments to ANIKA upon the occurrence of any of the
events specified in Sections 6.1(b)(i)-(iii) below, in each case within thirty
(30) days following receipt from ANIKA of a notice and invoice regarding the
achievement of each of the following events.

(i)            With respect to the Current Licensed Product,
[****************************], payable as follows:

(A)          [****************************************************];

13


--------------------------------------------------------------------------------




Confidential Treatment Requested

(B)           [***********************************************];

(C)           [***********************************************];

(D)          [***********************************************];

(ii)           With respect to each Line Extension,

(A)          [****************************************************];

(B)           [****************************************************];

(iii)          With respect to the Licensed Products,

(A)          [****************************************************];

(B)           [****************************************************];

(C)           [****************************************************];

For the avoidance of doubt, GALDERMA shall be required to make each payment
contemplated by this Section 6.1(b) only once; it being understood, however,
that achievement of multiple milestones in any one instance by ANIKA shall
obligate GALDERMA to make payments that are equal in the aggregate to all
milestones achieved in such instance, and the payments contemplated by
Section 6.1(b)(ii) shall be made with respect to each new Line Extension.

(c)           Licensed Product Royalties.

(i)            Within forty-five (45) days following the completion of each
Calendar Quarter during the Term, GALDERMA will pay to ANIKA a quarterly royalty
equal to the difference of:

(A)          [****************************************************];

(B)           [****************************************************].

(ii)          
[*****************************************************************************
****************************************************].

14


--------------------------------------------------------------------------------




Confidential Treatment Requested

(iii)          Royalties shall be paid in respect of all sales of Licensed
Products in the Territory for the entire Term of this Agreement and the Supply
Agreement, including extensions or renewals thereof.

(iv)          For the avoidance of doubt, GALDERMA shall only be obligated to
make the payments under this Section 6.1(c) with respect to Licensed Products
supplied by ANIKA or any of its sublicensees pursuant to the terms of the Supply
Agreement.

6.2.          Line Extensions.  At the time of approval of any Line Extension,
the Steering Committee shall also in good faith establish the Per Unit Price and
the pricing under Section 6.1(c) for such Line Extension.  Upon each such
approval, the Parties will amend this Agreement and the Supply Agreement to
reflect such agreed upon Per Unit Price and pricing.

6.3.          Payment Methods.  All payments under this Agreement shall be paid
in Dollars.  Each Party will make all payments to the other under this Agreement
without deduction or withholding for taxes except to the extent that any such
deduction or withholding is required by law in effect at the time of payment.

6.4.          Payment Terms.  Any past due amounts for any overdue payment under
any provision of this Agreement will be subject to a late fee of one percent
(1%) per month, or the highest rate allowed by the law governing this Agreement,
whichever is less, with such interest accrual commencing on the thirtieth (30th)
day after the due date.  All costs of enforcing or collecting payment hereunder,
including attorneys’ fees and court costs, shall be paid by the non-prevailing
Party.  Breach for non-payment commences on the forty-sixth (46th) day following
the due date.

6.5.          Reports and Records.

(a)           During the Term and commencing with the Date of First Sale of a
Licensed Product, GALDERMA shall furnish, or cause to be furnished to ANIKA,
written reports within fifteen (15) days following the end of each month,
showing:

(i)            the Net Sales of each Licensed Product sold during such month and
the total for all months of the current calendar year, itemized by each country
in the Territory and by each GALDERMA Seller; and

(ii)           the Units of each Licensed Product sold by each of GALDERMA
Seller in each country of the Territory, during such month and the total for all
months of the current calendar year.

(b)           In the case of sales outside the United States, such sales shall
be reported in both local currency as well as Dollars, and for the purposes of
this Article VI, shall be converted to Dollars using GALDERMA’s standard,
corporate currency conversion methodology and policies.

(c)           GALDERMA shall maintain complete and accurate records, in
accordance with IFRS (International Financial Reporting Standards) practices,
which are relevant to costs, expenses and payments under this Agreement and such
records shall be open during reasonable

15


--------------------------------------------------------------------------------




Confidential Treatment Requested

business hours for a period of five (5) years from creation of individual
records for reasonable examination at ANIKA’s expense, but not more often than
once each year, by a certified public accountant or other representative
selected by ANIKA and acceptable to GALDERMA for the sole purpose of verifying
the correctness of calculations or such costs, expenses or payments made under
this Agreement (the “Audit”).  If GALDERMA disagrees with the calculation of the
Audit, the Parties will try to resolve the disagreement in good faith.  In the
absence of material discrepancies (in excess of five percent (5%) of the
disputed amount) in any request for reimbursement resulting from such Audit, the
accounting expense shall be paid by ANIKA.  If material discrepancies do result,
GALDERMA shall bear the portion of the reasonable audit expense allocable to
such material discrepancies.  Any records or accounting information received
from GALDERMA shall be Confidential Information for purposes of Article VII.

(d)           GALDERMA shall provide ANIKA with a preliminary and unaudited
report containing the Net Sales for each Calendar Quarter, which shall be
divided into aggregate Net Sales in North America and aggregate Net Sales in the
rest of the countries in the Territory, within five (5) Business Days following
the end of each Calendar Quarter.  These preliminary and unaudited reports will
be superseded by the reports furnished under Section 6.5(e).

(e)           GALDERMA shall provide ANIKA with a final report containing the
Net Sales country by country for each Calendar Quarter within thirty (30) days
following the end of each Calendar Quarter.  Such final reports will be the
basis for GALDERMA’s payments to ANIKA under Section 6.1(c).

ARTICLE VII - PUBLICATIONS; TRANSFER OF DATA;
CONFIDENTIALITY; COOPERATION

7.1.          Confidentiality; Exceptions.  The Parties acknowledge that
discussions between ANIKA and GALDERMA will necessarily require the exchange of
information (including detailed financial and product information) that is
considered confidential and proprietary by the disclosing Party.  The Parties
agree for themselves and their direct and indirect subsidiaries that any
information relating to the business of the disclosing Party which such Party
discloses to the other Party pursuant to this Agreement or the Supply Agreement
shall be considered “Confidential Information” and shall include, without
limitation, (i) the ANIKA Know-How; (ii) earnings, costs, and other financial
information; (iii) drawings, formulations, samples, technical data, photographs,
specifications, manufacturing methods, testing procedures; (iv) marketing, sales
and customer information relating to the disclosing Party’s business; (v) all
clinical studies and data developed by either Party in connection with this
Agreement or the Supply Agreement; and (vi) all other Information related to
Licensed Products.  Except to the extent authorized by this Agreement, or the
Supply Agreement or otherwise agreed in writing, the Parties agree that from the
Effective Date, subject to and except as permitted by Section 7.4 of this
Agreement, each Party shall keep confidential (and shall cause the directors,
officers, employees and agents of such Party or its Affiliates and sublicensees
to keep confidential) and shall not publish or otherwise disclose or use for any
purpose, other than as provided for in this Agreement or the Supply Agreement,
the Confidential Information, except to the extent the receiving Party’s (and
their Affiliates and sublicensees) employees and/or agents (including
consultants) need to know such Confidential Information in order to discharge
such Party’s

16


--------------------------------------------------------------------------------




Confidential Treatment Requested

obligations and exercise its rights hereunder or thereunder and provided, that
in the event any Party uses such Confidential Information for any purpose other
than as provided for in this Agreement or the Supply Agreement such use shall
constitute a breach of this Agreement or the Supply Agreement, as the case may
be.  Each Party will protect the other Party’s Confidential Information from
unauthorized use, access or disclosure in the same manner that it protects it
own similar Confidential Information.  Confidential Information shall not
include information which:

(i)            was in the lawful knowledge and possession of the receiving Party
prior to the time it was disclosed to, or learned by, the receiving Party, or
was otherwise developed independently by the receiving Party, as evidenced by
written records kept in the ordinary course of business, or other documentary
proof of actual use by the receiving Party;

(ii)           was available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(iii)          became available to the public or otherwise part of the public
domain after its disclosure other than through any act or omission of the
receiving Party in breach of this Agreement;

(iv)          was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or

(v)           was or is requested by a governmental authority or required to be
disclosed as a result of a judicial order or decree or applicable law or
regulation; provided, however, that the Party whose Confidential Information is
the subject of such request or judicial order or decree is given the opportunity
(to the extent not violative of applicable law) to contest the request or
judicial order or decree prior to any disclosure.

Each Party will be responsible and liable for all breaches of the
confidentiality provisions of this Agreement by its directors, officers,
employees, agents, sublicensees and Affiliates.

7.2.          Authorized Disclosure; Protective Measures.  Except as provided
otherwise in this Agreement or the Supply Agreement, each Party may disclose
Confidential Information to Third Parties (including without limitation
investors and potential investors, Affiliates, sublicensees, distributors and
suppliers) under appropriate terms and conditions that include confidentiality
provisions substantially equivalent to those in this Agreement as is necessary
to exercise the rights granted, and perform the obligations contained, herein
and in the Supply Agreement.  Notwithstanding anything contained herein or in
the Supply Agreement to the contrary, each Party agrees and acknowledges that,
in fulfilling its obligations under this Agreement or the Supply Agreement, the
other Party shall be permitted to take reasonable precautions to preserve the
confidentiality of trade secrets or commercially sensitive information of such
other Party or Third Parties, including without limitation redacting from any
such correspondence or documents information that does not pertain to a Licensed
Product.

17


--------------------------------------------------------------------------------


Confidential Treatment Requested

7.3.          Publications.  Notwithstanding any other provision of this
Agreement, including, but not limited to the provisions of Section 7.4, ANIKA
may publish the results of any Product Development activities relating to
Licensed Products, with the approval of the Steering Committee.

7.4.          Public Announcements.

(a)           Neither Party shall originate any written publicity, press release
or written public announcements whether to the public or press, relating to this
Agreement or the Supply Agreement, their existence, the subject matter to which
they relate or to any amendment hereto or thereto without the prior written
consent of the other Party (not to be unreasonably withheld, conditioned or
delayed), save only such announcements that are required by or advisable to be
made under Applicable Law or the rules of any securities exchange or Nasdaq, in
which case the other Party shall at least be provided with a copy of such
announcement prior to its release.  Notwithstanding the foregoing prior written
consent requirement, each Party is hereby granted the right to issue a press
release (i) with respect to this Agreement and the Supply Agreement without the
prior written consent of the other Party in connection with statements in
quarterly or annual press releases reporting the Party’s quarterly or yearly
financial or operating results to the extent they relate to such financial or
operating results, and (ii) upon the happening of the following events: 
execution of this Agreement and the Supply Agreement, the filing of any
Regulatory Approval Applications, the receipt of any Regulatory Approvals, any
significant clinical trial development (including initiation and/or completion
of a clinical trial) and Commercialization in any country or region, provided
that in the case of clause (ii) the content of such release is reasonably
satisfactory to the other Party.

(b)           In the event of such publication, press release or public
announcement described in Section 7.4(a) for which the prior written consent of
the other Party is required or the content of which must be reasonably
satisfactory to the other Party, the Party making the announcement will give the
other Party at least reasonable advance notice of the text of the announcement
so that the other Party will have an opportunity to comment upon the
announcement.  Notwithstanding the foregoing, however, where urgent, unusual and
rare circumstances require immediate disclosure upon the advice of the Party’s
counsel, a Party will, unless impossible or inadvisable because of legal
reasons, provide at least one (1) Business Day’s advance written notice of such
disclosure to the other Party.  Notwithstanding anything contained in this
Agreement to the contrary, GALDERMA acknowledges that ANIKA is permitted to file
this Agreement and the Supply Agreement with the Securities and Exchange
Commission and to disclose the terms of this Agreement and the Supply Agreement
in ANIKA’s reports or registration statements filed with or furnished to the
Securities and Exchange Commission, provided that ANIKA shall use its
commercially reasonable efforts to obtain confidential treatment with respect to
the commercially sensitive terms contained herein; provided, further, that
ANIKA’s ongoing financial reporting of the transactions contemplated by this
Agreement or the Supply Agreement in its reports or registration statements
filed with or furnished to the Securities and Exchange Commission will be
consistent with ANIKA’s past financial reporting practices as may be modified
from time to time by the requirements of applicable law, regulation or
accounting principles generally accepted in the United States.

18


--------------------------------------------------------------------------------




Confidential Treatment Requested

7.5.          Cooperation.  Each Party agrees to provide the other Party, upon
reasonable advance request, access to documentation related to the Product
Development and commercialization activities being conducted pursuant to this
Agreement or the Supply Agreement, including without limitation, protocols, data
and stat plans of non-clinical and clinical trials, analytical test methods,
Regulatory Applications, proposed labeling for Licensed Products, Third-Party
contracts for related services, marketing plans and proposed advertising,
marketing and promotional materials; provided, however, that to the extent any
such documentation is Confidential Information, the receiving Party shall comply
with the provisions of Section 7.1 with respect thereto.  Each of the Parties
agrees to provide the other Party, by means of communication through the
Steering Committee, with updates as to the Product Development and
Commercialization of the Licensed Products via telephonic or in-person meetings,
it being the intent of the Parties that such meetings occur on a regular basis. 
ANIKA, at its election and upon reasonable notice to GALDERMA, shall have the
right to accompany GALDERMA, its Affiliates or any of their representatives to
any and all meetings concerning any Licensed Products between GALDERMA or any of
its Affiliates or their representatives, on the one hand, and any third party
payer, governmental authority, reimbursement agency or carrier, on the other
hand.  GALDERMA shall provide ANIKA sufficient prior notice of all such
meetings.

ARTICLE VIII - PATENT RIGHTS

8.1.          Title.  Title to all Patent Rights claiming inventions (i) based
on ANIKA’s existing intellectual property, (ii) based on any intellectual
property created or discovered by ANIKA outside the scope of this Agreement or
(iii) created or discovered by any employee of ANIKA or GALDERMA (but with
respect to GALDERMA employees, only to the extent such creation or discovery is
based on ANIKA’s intellectual property) while performing Product Development of
Licensed Products, shall be the sole and exclusive property of ANIKA, with the
exception of the Joint Patent Holder’s rights to the Joint Patents.  Title to
any inventions and other intellectual property otherwise created or discovered
by any employee of GALDERMA and to all Patent Rights claiming such inventions
shall be the sole and exclusive property of GALDERMA.

8.2.          Cooperation.

(a)           The Party controlling the filing, prosecution, maintenance,
litigation, settlement discussion or negotiation related to any of the patents
or patent applications contemplated by this Article VIII shall regularly consult
with the other Party and shall keep it fully informed on the progress and status
thereof.  The Parties shall in good faith assist one another and cooperate in
any such filing, prosecution, maintenance, litigation, settlement discussion or
negotiation at the other’s request and at the reasonable expense of the
requesting Party, unless otherwise provided in this Article VIII.

(b)           Neither Party shall take any action or enter into any settlement,
consent judgment, or any other voluntary final disposition that may materially
adversely affect the scope, validity and/or enforceability of ANIKA’s Patents,
ANIKA Patent Applications or Additional ANIKA Patent Applications without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

19


--------------------------------------------------------------------------------




Confidential Treatment Requested

8.3.          Patent Filings.

(a)           ANIKA shall (i) use its commercially reasonable efforts to ensure
that the ANIKA Patent Applications issue into patents, (ii) provide GALDERMA
with copies of filings and significant unprivileged correspondence with respect
to such applications, (iii) use commercially reasonable efforts to maintain and,
in its reasonable discretion, defend the ANIKA Patents against any actions
and/or proceedings initiated at a patent office (e.g., reexaminations,
oppositions and nullity actions) by Third-Parties during the Term, and (iv) file
and prosecute the Additional ANIKA Patent Applications.

(b)           The Parties agree to cooperate with each other and with the
Steering Committee to determine in which additional countries it may be
necessary or advisable to file, prosecute and maintain one or more of the ANIKA
Patents under this Agreement.  The Steering Committee will make such
determination with sufficient advance notice so as to permit the filing of a
patent application prior to the commercialization of a Licensed Product in the
applicable country or countries.  GALDERMA shall use commercially reasonable
efforts to ensure that such additional patent applications issue into patents,
unless ANIKA elects to prosecute such additional patent applications pursuant to
the third sentence of Section 8.3(c) below, in which case ANIKA shall, at its
sole cost and expense, use commercially reasonable efforts to ensure that such
additional patent applications issue into patents.

(c)           The Patent Costs incurred during the Term with respect to any
country listed in Exhibit D (including Patent Costs incurred in connection with
PCT patent application [********************], but excluding any Patent Costs
incurred in connection with such patent application in respect of local filings
in countries not listed on Exhibit D) shall be the sole responsibility of
ANIKA.  All Patent Costs incurred with respect to any other jurisdiction shall
be the sole responsibility of GALDERMA.  ANIKA retains the right to prepare,
file, prosecute and maintain any ANIKA Patent, ANIKA Patent Application or
Additional ANIKA Patent Application, including any patent and patent
applications relating to an invention developed in any jurisdiction, at ANIKA’s
sole cost and expense.

8.4.          Infringement by Third Parties.

(a)           If any Third Party is reasonably believed to infringe any ANIKA
Patent covering a Licensed Product in connection with the manufacture, use,
sale, offer for sale promotion, distribution or importation of a Licensed
Product in any country, the Party first having knowledge of such potential
infringement shall promptly notify the other in writing.  The notice shall set
forth the known facts of that infringement in reasonable detail.

(b)           ANIKA shall have the right, but not the obligation, to institute,
prosecute, and control any action or proceeding with respect to infringement of
any ANIKA Patent in any country by counsel of its own choice and at its own
expense; provided, however, that ANIKA shall reasonably pursue any Third-Party
infringement that occurs in a country listed in Exhibit D that materially
interferes with GALDERMA’s ability to sell the Licensed Products in such
country.  If ANIKA fails to bring an action or proceeding with respect to a
Third-Party infringement that occurs in a country listed in Exhibit D within
ninety (90) days after a written request by GALDERMA to do so (or, after
bringing such an action or proceeding, fails to

20


--------------------------------------------------------------------------------




Confidential Treatment Requested

diligently prosecute the same), GALDERMA shall have the right, but not the
obligation, to bring and control any such action by counsel of its own choice
and at its own expense.  In the event any monetary recovery in connection with
an infringement action is obtained, such recovery shall be applied in the
following priority: first, to reimburse ANIKA and GALDERMA, as applicable, by
the proportion and up to the extent of their out-of-pocket expenses (including
reasonable attorneys’ fees and expenses) in prosecuting such infringement;
second, 10% of the balance, if any, shall be paid to the Party prosecuting such
enforcement action; and third, the remaining balance, if any, to be shared
one-half by ANIKA and one-half by GALDERMA.

(c)           If any such Third-Party infringement materially interferes with
GALDERMA’s ability to sell the Licensed Product in a jurisdiction for a period
of more than ninety (90) days, then GALDERMA shall have the right to elect
either (i) to be relieved of its obligations under Section 12.1(j) of this
Agreement and Article V of the Supply Agreement solely for such jurisdiction or
(ii) to terminate all of GALDERMA’s rights and obligations under this Agreement
and the Supply Agreement with respect to such jurisdiction so that thereafter
the definition of Territory shall not include such jurisdiction for all purposes
under this Agreement and the Supply Agreement.  If such interference has a
material adverse effect on aggregate Net Sales of the Licensed Products in the
Sales Territory (taken as a whole), GALDERMA shall have the further right to
terminate all of its rights and obligations under this Agreement and the Supply
Agreement with respect to such Sales Territory so that thereafter the definition
of Territory shall not include such Sales Territory for all purposes under this
Agreement and the Supply Agreement.  The Parties agree that the remedies
provided under this Section 8.4(c) are GALDERMA’s sole and exclusive remedies
for ANIKA’s failure to bring an action or proceeding pursuant to Section 8.4(b)
after a written request by GALDERMA to do so.

(d)           In the event that ANIKA elects not to exercise its rights set
forth in the first sentence of Section 8.4(b) (or, after bringing an action or
proceeding, fails to diligently prosecute the same), GALDERMA shall have the
right, but not the obligation, to institute, prosecute, and control any action
or proceeding with respect to any infringement of the ANIKA Patents, by counsel
of its own choice and at its own expense, in any country not listed on Exhibit
D.

8.5.          Validity Challenge Claims.

(a)           In the event that any Person shall assert any claim in a legal
proceeding that any ANIKA Patent is invalid or unenforceable in any country, or
seeks to limit the scope of enforcement thereof (each a “Validity Challenge
Claim”), whether in defense against an enforcement action brought by a Party
under Section 8.4, by a separate action for declaratory judgment, or in any
other legal proceeding, the Party receiving notice of such claim shall promptly
notify the other Party.  In response to a Validity Challenge Claim, the Parties
and their respective counsel shall cooperate in good faith and shall use
commercially reasonable efforts to prepare and co-ordinate their defenses and
responses to such Validity Challenge Claim so as to maximize the ability of both
Parties to avail themselves of the rights and benefits each has with respect to
the ANIKA Patents.

(b)           ANIKA shall have the right, but not the obligation, to defend at
its cost any action or legal proceeding with respect to any Validity Challenge
Claim relating to any ANIKA Patent; provided, however, that ANIKA shall
reasonably defend in any country listed in Exhibit D any

21


--------------------------------------------------------------------------------




Confidential Treatment Requested

such Validity Challenge Claim that materially interferes with GALDERMA’s ability
to sell the Licensed Products in such country.  If ANIKA fails to commence such
a defense with respect to a Validity Challenge Claim in any country listed in
Exhibit D within ninety (90) days after a written request by GALDERMA to do so
(or, after commencing such a defense, fails to diligently defend the same),
GALDERMA shall have the right, but not the obligation, to defend and control any
such action by counsel of its own choice and at its own expense.

(c)           If any such Validity Challenge Claim materially interferes with
GALDERMA’s ability to sell the Licensed Product in a jurisdiction for a period
of more than ninety (90) days, then GALDERMA shall have the right to elect
either (i) to be relieved of its obligations under Section 12.1(j) of this
Agreement and Article V of the Supply Agreement solely for such jurisdiction or
(ii) to terminate all of GALDERMA’s rights and obligations under this Agreement
and the Supply Agreement with respect to such jurisdiction so that thereafter
the definition of Territory shall not include such jurisdiction for all purposes
under this Agreement and the Supply Agreement.  If such interference has a
material adverse effect on aggregate Net Sales of the Licensed Products in the
Sales Territory (taken as a whole), GALDERMA shall have the further right to
terminate all of its rights and obligations under this Agreement and the Supply
Agreement with respect to such Sales Territory so that thereafter the definition
of Territory shall not include such Sales Territory for all purposes under this
Agreement and the Supply Agreement.  The Parties agree that the remedies
provided under this Section 8.5(c) are GALDERMA’s sole and exclusive remedies
for ANIKA’s failure to defend a Validity Challenge Claim pursuant to Section
8.5(b) after a written request by GALDERMA to do so.

(d)           In the event that ANIKA elects not to exercise its rights set
forth in the first sentence of Section 8.5(b) (or, after bringing an action or
proceeding, fails to diligently prosecute the same), GALDERMA shall have the
right, but not the obligation, to defend and control any action or proceeding
with respect to any Validity Challenge Claim, by counsel of its own choice and
at its own expense, in any country not listed on Exhibit D.

8.6.          Defense and Settlement of Third Party Claims.

(a)           If a Third Party asserts that a patent owned or licensed by it is
infringed by the use, sale, offer for sale, importation, exportation or
manufacture of Licensed Product, the Party receiving such notice shall promptly
notify the other Party.  Upon initial receipt of such notice, the Parties shall
within five (5) Business Days meet to discuss their options for proceeding,
which may include, for example, redesigning the Licensed Product(s) at issue,
taking a license under the asserted patent as described in Section 8.7, or
defending against the alleged infringement as described in this Section 8.6.

(b)           If a Third Party asserts that a United States patent right owned
or licensed by it is infringed by the manufacture, use, offer for sale,
importation, exportation or sale of a Licensed Product in any country listed in
Exhibit D, GALDERMA, upon the reasonable written request of ANIKA, shall as soon
as commercially practicable cease the use or sale of such Licensed Product in
such country solely during the pendency of such assertion of infringement, and
each Party shall have the right, but not the obligation, to defend any action or
proceeding with respect to such alleged infringement of such patent by counsel
of its own choice and at its own expense; provided, however, that ANIKA shall
use reasonable care, with both Parties’ interests in mind, in

22


--------------------------------------------------------------------------------




Confidential Treatment Requested

determining whether or not to defend any such action if such action materially
interferes with GALDERMA’s ability to sell the Licensed Products in such
country.  If ANIKA elects or is required to defend any such action or
proceeding, then it shall bear the cost of any settlement, damages or other
monetary relief that is awarded, including all attorneys’ fees and expenses.  If
ANIKA does not defend and GALDERMA elects to defend any such action or
proceeding, then it shall bear the cost of any settlement, damages or other
monetary relief that is awarded, including all attorneys’ fees and expenses.  If
the Parties elect to jointly defend any such action or proceeding, then they
shall share equally in the cost of any settlement, damages or other monetary
relief that is awarded, including all attorneys’ fees and expenses.  If neither
Party elects to defend any such action or proceeding, ANIKA shall bear all costs
related thereto, including without limitation the costs of any default judgment
entered against either Party or any of their Affiliates.  The Party bearing the
costs of such action or proceeding shall receive the benefit of any recovery of
fees, it being understood that if both Parties share in the costs of such action
or proceeding, each shall share in such recovery in proportion to its costs. 
Neither Party shall settle any such charge of infringement without the advance
written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned or delayed.

(c)           If any such Third-Party claim materially interferes with
GALDERMA’s ability to sell the Licensed Product in a jurisdiction for a period
of more than ninety (90) days, then GALDERMA shall have the right to elect
either (i) to be relieved of its obligations under Section 12.1(j) of this
Agreement and Article V of the Supply Agreement solely for such jurisdiction or
(ii) to terminate all of GALDERMA’s rights and obligations under this Agreement
and the Supply Agreement with respect to such jurisdiction so that thereafter
the definition of Territory shall not include such jurisdiction for all purposes
under this Agreement and the Supply Agreement.  If such interference has a
material adverse effect on aggregate Net Sales of the Licensed Products in the
Sales Territory (taken as a whole), GALDERMA shall have the further right to
terminate all of its rights and obligations under this Agreement and the Supply
Agreement with respect to such Sales Territory so that thereafter the definition
of Territory shall not include such Sales Territory for all purposes under this
Agreement and the Supply Agreement.  The Parties agree that the remedies
provided under this Section 8.6(c) are GALDERMA’s sole and exclusive remedies
for ANIKA’s failure to use reasonable care in accordance with Section 8.6(b) in
determining whether or not to defend a Third-Party assertion that a patent right
owned or licensed by it is infringed by the manufacture, use or sale of Licensed
Product.

(d)           GALDERMA shall have the right, but not the obligation, to defend
an action or proceeding pertaining to a Third-Party assertion that a patent
right owned by ANIKA is infringed by the manufacture, use, offer for sale,
importation, exportation or sale of Licensed Product, by counsel of its own
choice and at its own expense, in any country not listed on Exhibit D.

(e)           Notwithstanding the foregoing, if an action has not been brought
or proceeding commenced but an assertion has been made that a patent right owned
by a Third Party is infringed by the use or sale and manufacture of any Licensed
Product or if the settlement of any action or legal proceeding to which this
Section 8.6 applies involves a license, then the provisions of Section 8.7 shall
apply.

23


--------------------------------------------------------------------------------




Confidential Treatment Requested

8.7.          Third Party Patents.

(a)           If Patent Rights of a Third Party should be in force in any
country listed in Exhibit D during the Term covering the manufacture, use or
sale of any Licensed Product, and if after receiving a notice from such Third
Party it should prove, in GALDERMA’s reasonable judgment after consultation with
ANIKA, impractical or impossible for GALDERMA or any GALDERMA sublicensee to
continue performing the activities licensed hereunder without obtaining a
license from such Third Party under such Patent Rights in said country, then
GALDERMA shall promptly notify ANIKA in writing.  If ANIKA agrees in its
reasonable discretion that such a license is required (or it is determined
pursuant to the procedures below that such a license is required), GALDERMA,
upon the reasonable written request of ANIKA, shall as soon as commercially
practicable cease the use or sale of Licensed Product in such country until a
license is procured from such Third Party, and ANIKA shall use commercially
reasonable efforts to procure, at its cost, such license on commercially
reasonable terms from the Third Party.  If ANIKA disagrees that such a license
is required, but GALDERMA then delivers to ANIKA a legal opinion of an
independent patent attorney reasonably satisfactory to ANIKA opining that such a
license is more likely than not required, such license shall be deemed to be
required, and ANIKA will use commercially reasonable efforts to either procure
such license or commence and reasonably prosecute an action or legal proceeding
pursuant to Section 8.6 to permit GALDERMA to continue performing the activities
licensed hereunder in such country without the need to obtain such license, in
each case with ANIKA bearing the cost thereof.  The cost of such patent attorney
shall be borne by ANIKA.  If after electing to procure a license and using
commercially reasonable efforts to do so, ANIKA is unable to secure an
appropriate license, then the Parties shall discuss how to proceed, including
whether to redesign the Licensed Product(s) at issue to avoid infringement or to
defend the infringement action.

(b)           If any such Third-Party Patent Right materially interferes with
GALDERMA’s ability to sell the Licensed Product in a jurisdiction for a period
of more than ninety (90) days,  then GALDERMA shall have the right to elect
either (i) to be relieved of its obligations under Section 12.1(j) of this
Agreement and Article V of the Supply Agreement solely for such jurisdiction or
(ii) to terminate all of GALDERMA’s rights and obligations under this Agreement
and the Supply Agreement with respect to such jurisdiction so that thereafter
the definition of Territory shall not include such jurisdiction for all purposes
under this Agreement and the Supply Agreement.  If such interference has a
material adverse effect on aggregate Net Sales of the Licensed Products in the
Sales Territory (taken as a whole), GALDERMA shall have the further right to
terminate all of its rights and obligations under this Agreement and the Supply
Agreement with respect to such Sales Territory so that thereafter the definition
of Territory shall not include such Sales Territory for all purposes under this
Agreement and the Supply Agreement.  The Parties agree that the remedies
provided under this Section 8.7(b) are GALDERMA’s sole and exclusive remedies
for ANIKA’s failure to comply with the terms of Section 8.7(a).

(c)           GALDERMA shall have the right, but not the obligation, to enter
into licensing or other arrangements with any Third Party with respect to Patent
Rights in force in any country not listed in Exhibit D, at GALDERMA’s sole cost
and expense.

24


--------------------------------------------------------------------------------


Confidential Treatment Requested

8.8.          Joint Patent Competitive Product.  If any Third Party launches a
product in the United States manufactured under a license from the Joint Patent
Holder to any of the Joint Patents that is competitive with any Licensed
Product, then GALDERMA shall be relieved of its obligations under Section
12.1(j) hereof and Article V of the Supply Agreement solely with respect to the
United States, provided that such competitive product materially interferes with
GALDERMA’s ability to sell the Licensed Products in the United States and such
interference is not eliminated within ninety (90) days.  If such competitive
product has a material adverse effect on aggregate Net Sales of the Licensed
Products in North America (taken as a whole) and such effect is not eliminated
within ninety (90) days, GALDERMA shall have the further right to terminate all
of its rights and obligations under this Agreement and the Supply Agreement with
respect to North America so that thereafter the definition of Territory shall
not include North America for all purposes under this Agreement and the Supply
Agreement.  The Parties agree that this Section 8.8 is GALDERMA’s sole and
exclusive remedy if a Third Party launches a product in the United States
manufactured under a license from the Joint Patent Holder to the Joint Patents.

8.9.         
[***********************************************************************************
****************************************************************************************************
****************************************************************************************************
***************************************************************************************************
*********************************************************************************************].

ARTICLE IX - CREATION, REGISTRATION, MAINTENANCE AND
PROTECTION OF TRADEMARK PORTFOLIO

9.1.          Responsibility for Trademarks.

(a)           GALDERMA shall be solely responsible for and shall have full
control over the Trademark Creation Process, the Trademark Clearance Process,
the Trademark Registration Process and the maintenance and protection of the
Trademark Portfolio.  GALDERMA shall use its commercially reasonable efforts to
register or otherwise obtain control over (i) the Main Trademark in the
Territory, and (ii) to the extent such trademark is not available in a country
in the Territory, one (1) Back-up Trademark for such country.  On or before
[********************], (i) GALDERMA shall have identified from among the Main
Trademark and the Back-up Trademarks the trademark(s) that GALDERMA shall use
for the Commercialization of the Licensed Products in the United States and in
the countries in Europe that are in the Initial Marketing Territory and
successfully completed the Trademark Creation Process, the Trademark Clearance
Process and the Trademark Registration Process in such jurisdictions; and (ii)
shall have notified ANIKA in writing of such trademark(s) and the successful
completion of such processes.

(b)           During the Term, GALDERMA shall take the following actions in the
Initial Marketing Territory and in any country approved for Product Development
by the Steering Committee, at its cost:

25


--------------------------------------------------------------------------------




Confidential Treatment Requested

(i)            apply to register any Back-up Trademark (as needed);

(ii)           file and prosecute applications to register the Main Trademark
and/or Back-up Trademarks (as needed); and

(iii)          maintain the applications and registrations for the Main
Trademark and the Back-up Trademarks.

9.2.          Trademark Ownership.  The Parties hereby agree that, except as set
forth in this Agreement or the Supply Agreement, GALDERMA shall be the exclusive
owner of all of the rights, title and interest in and to the Main Trademark and
any Back-up Trademark.  Any trademarks listed on Exhibit B that GALDERMA
determines not to use shall be reassigned to ANIKA at no cost and shall be the
exclusive property of ANIKA.

9.3.          Trademark Litigation.  During the Term, GALDERMA shall, at its own
cost, use its commercially reasonable efforts to defend the rights in the Main
Trademark and the Back-up Trademarks, including prosecuting, defending and
conducting all proceedings with respect to any Third Party infringing or having
infringed any rights in such trademarks in the Initial Marketing Territory and
in any country approved for Product Development by the Steering Committee. 
GALDERMA shall determine in its sole discretion whether to take any action in a
given case.

9.4.          Cooperation.  At GALDERMA’s reasonable request and expense, ANIKA
shall assist GALDERMA in defending rights in the Main Trademark or the Back-up
Trademarks, including without limitation registration and maintenance.

ARTICLE X - REPRESENTATIONS AND WARRANTIES.

10.1.        Representations and Warranties of ANIKA.  ANIKA hereby represents
and warrants to GALDERMA as follows as of the Effective Date:

(a)           ANIKA is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Massachusetts and has all
requisite corporate power and lawful authority to own, lease and operate its
assets and to carry on its business as heretofore conducted.  ANIKA has the full
legal right, corporate power and authority to execute and deliver this Agreement
and the Supply Agreement and the other agreements contemplated hereby and
thereby and to consummate the transactions contemplated hereby and thereby.  The
execution and delivery of this Agreement and the Supply Agreement and the
performance by ANIKA of its obligations hereunder and thereunder have been duly
authorized by its board of directors, and no further corporate action or
approval is required.  The execution and delivery of this Agreement and the
Supply Agreement and the performance by ANIKA of its obligations hereunder and
thereunder do not and will not violate any material provision of Applicable Law
or any provision of the Articles of Organization or By-Laws of ANIKA and do not
and will not conflict with or result in any breach of any condition or provision
of, or constitute a default under, any contract, mortgage, lien, lease,
agreement, indenture, instrument, judgment or decree to which ANIKA is a party.

26


--------------------------------------------------------------------------------




Confidential Treatment Requested

(b)           This Agreement and the Supply Agreement have been duly executed
and delivered by ANIKA and constitute the valid and binding obligation of ANIKA,
enforceable against ANIKA in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally or by general equitable
principles.  No action, approval, consent or authorization, including but not
limited to, any action, approval, consent or authorization by any governmental
or quasi-governmental agency, commission, board, bureau or instrumentality, is
necessary as to ANIKA in connection with the execution and delivery of this
Agreement or the Supply Agreement and the performance by ANIKA of its
obligations hereunder or thereunder, other than obtaining Regulatory Approvals.

(c)           (i) ANIKA owns all right, title and interest in and to the ANIKA
IP (subject to the Joint Patent Holder’s rights therein), free and clear of any
options, guarantees, liens, either written, oral, or implied, or any other
encumbrances, including any claim of current or former employees or contractors
of ANIKA or of any of its Affiliates, and to the extent that any such employees
or contractors have developed any ANIKA IP, such parties have validly and
irrevocably assigned, or are under an on-going obligation to so assign, to ANIKA
all of their rights therein, including intellectual property rights; (ii) ANIKA
owns an undivided half-interest in the Joint Patents; (iii) ANIKA has no
agreement with any third party with respect to the use of the ANIKA Patents or
ANIKA Patent Applications in the Field that currently has any force or effect,
(iv) the various studies and clinical trials pertaining to the Current Licensed
Product or any predecessor product in the Field were performed in accordance
with applicable rules and good clinical practices when they were performed, and
(v) except as previously disclosed in writing to GALDERMA, ANIKA has no
knowledge of any specific facts or circumstances that would reasonably be
expected to lead health authorities in the United States or Europe to require
additional human clinical trials prior to Regulatory Approval of the Current
Licensed Product.

(d)           Except for rights that have been terminated in writing prior to
the Effective Date and no longer have any force or effect, ANIKA has not granted
a right to develop, market, sell, promote, or distribute the Current Licensed
Product in the Field in the Territory to any Third Party.

(e)           To the knowledge of ANIKA, (i) the ANIKA IP used in the Field does
not infringe the rights of any third party and is not the subject of any notice
or claim regarding any infringement of any such rights, and (ii) no third party
is infringing any ANIKA IP used in the Field.

(f)            (i) Except as previously disclosed in writing to GALDERMA, ANIKA
has no knowledge of any facts or circumstances that may affect the validity of
any registered ANIKA Patents or concerning whether any third party has a valid
claim against ANIKA with respect to any ANIKA IP; (ii) there are no pending or,
to ANIKA’s knowledge, threatened claims with respect to any ANIKA IP; and (iii)
ANIKA has not asserted or brought any material claim or action against a third
party pertaining to any ANIKA IP.

(g)           Except as previously disclosed in writing to GALDERMA, ANIKA has
made all necessary and material filings in connection with the ANIKA Patents,
ANIKA Patent Applications and Trademark Applications with the United States
Patent and Trademark Office to

27


--------------------------------------------------------------------------------




Confidential Treatment Requested

permit such patents and trademarks to issue; provided, however, that,
notwithstanding any other provision of this Agreement or the Supply Agreement,
GALDERMA shall have no recourse against ANIKA for breach of this representation
if (i) such breach is capable of being cured, (ii) ANIKA cures any such breach
within a reasonable period of time after receiving written notice from GALDERMA
of such breach, and (iii) GALDERMA suffers no material loss as a result of such
breach.

(h)           Neither this Agreement nor the transactions contemplated hereby
shall result in (i) except as set forth herein or in the Supply Agreement, ANIKA
granting to any Third Party any right with respect to any ANIKA IP relating to
the Field, or (ii) ANIKA being bound by, or subject to, any non-compete or other
restriction on the use of the ANIKA IP relating to the Field.

(i)            ANIKA has received no notice from any governmental authority to
the effect that it has not materially complied with or is not now in material
compliance with material Applicable Laws and regulations relating to the
manufacture of the Licensed Products.

(j)            There are no claims, actions, suits or other proceedings pending,
or to the knowledge of ANIKA, threatened which, would reasonably be expected to
materially and adversely affect the ability of ANIKA to perform its obligations
hereunder or under the Supply Agreement.

(k)           ANIKA has not filed for bankruptcy, is not insolvent, has not
proposed a compromise or arrangement to its creditors generally, has not had any
petition or a receiving order in bankruptcy filed against it, has not made a
voluntary assignment in bankruptcy, has not taken any proceeding with respect to
a compromise of arrangement with its creditors, has not taken any proceeding to
have it declared either bankrupt or liquidated, has not taken any proceeding to
have a receiver appointed for any part of its assets, and has not had any
execution, charging order, levy or distress warrant become enforceable or become
levied upon any of its assets.

10.2.        Representations and Warrantees of GALDERMA.  GALDERMA hereby
represents and warrants to ANIKA as follows as of the Effective Date:

(a)           GALDERMA is a corporation duly organized, validly existing and in
good standing under the laws of Switzerland and has all requisite corporate
power and lawful authority to own, lease and operate its assets and to carry on
its business as heretofore conducted.  GALDERMA has the full legal right,
corporate power and authority to execute and deliver this Agreement and the
Supply Agreement and the other agreements contemplated hereby and thereby and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the Supply Agreement and the performance by
GALDERMA of its obligations hereunder and thereunder have been duly authorized
by its board of directors, and no further corporate action or approval is
required.  The execution and delivery of this Agreement and the Supply Agreement
and the performance by GALDERMA of its obligations hereunder and thereunder do
not and will not violate any material provision of Applicable Law or of any
provision of the Status of Incorporation of GALDERMA and do not and will not
conflict with or result in any breach of any condition or provision of, or
constitute a default under, any

28


--------------------------------------------------------------------------------




Confidential Treatment Requested

contract, mortgage, lien, lease, agreement, indenture, instrument, judgment or
decree to which GALDERMA is a party.

(b)           This Agreement and the Supply Agreement have been duly executed
and delivered by GALDERMA and constitute the valid and binding obligation of
GALDERMA, enforceable against GALDERMA in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally or by general equitable
principles.  No action, approval, consent or authorization, including but not
limited to, any action, approval, consent or authorization by any governmental
or quasi-governmental agency, commission, board, bureau or instrumentality, is
necessary as to GALDERMA in connection with the execution and delivery of this
Agreement or the Supply Agreement and the performance by GALDERMA of its
obligations hereunder or thereunder, other than obtaining Regulatory Approval.

(c)           There are no claims, actions, suits or other proceedings pending,
or to the knowledge of GALDERMA, threatened which, would reasonably be expected
to materially and adversely affect the ability of GALDERMA to perform its
obligations hereunder or under the Supply Agreement.

(d)           GALDERMA has not filed for bankruptcy, is not insolvent, has not
proposed a compromise or arrangement to its creditors generally, has not had any
petition or a receiving order in bankruptcy filed against it, has not made a
voluntary assignment in bankruptcy, has not taken any proceeding with respect to
a compromise of arrangement with its creditors, has not taken any proceeding to
have it declared either bankrupt or liquidated, has not taken any proceeding to
have a receiver appointed for any part of its assets, and has not had any
execution, charging order, levy or distress warrant become enforceable or become
levied upon any of its assets.

(e)           GALDERMA is not currently developing any HA Product and has not
entered into any agreements concerning any HA Product.

10.3.        NO IMPLIED WARRANTIES.  EXCEPT AS PROVIDED HEREIN, NEITHER PARTY
MAKES ANY WARRANTIES, EXPRESSED, IMPLIED, WRITTEN OR ORAL.  ALL OTHER
WARRANTIES, EXPRESS, IMPLIED, WRITTEN OR ORAL, INCLUDING WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT, TITLE, FITNESS FOR A
PARTICULAR PURPOSE AND ANY IMPLIED WARRANTY ARISING OUT OF A COURSE OF DEALING,
CUSTOMER USAGE OR TRADE ARE HEREBY DISCLAIMED.

ARTICLE XI - ANIKA’S GENERAL OBLIGATIONS AND COVENANTS

11.1.        During the Term, ANIKA shall, and shall cause its direct and
indirect subsidiaries to:

(a)           Provide to GALDERMA reasonable technical, scientific, sales and
marketing support with respect to the Licensed Product, to the extent GALDERMA
makes available opportunities to provide such support.

29


--------------------------------------------------------------------------------




Confidential Treatment Requested

(b)           Maintain ownership of the Regulatory Approvals for Licensed
Products, to the extent consistent with Applicable Law, ANIKA Patents and ANIKA
Patent Applications, including without limitation making all filings in
connection with such Regulatory Approvals, patents and patent applications.

(c)           Except as contemplated by this Agreement (including without
limitation Section 2.3(a) with respect to Next Generation Products) or the
Supply Agreement, refrain from (i) soliciting orders for any Competing Product
in the Field in the Territory, (ii) selling any Competing Product to any Person
(other than GALDERMA Sellers) in the Field in the Territory and (iii) otherwise
promoting or distributing any Competing Product in the Field in the Territory.

(d)           Maintain good and unencumbered title to the Licensed Products
manufactured and delivered to GALDERMA pursuant to the terms of the Supply
Agreement.

(e)           Take security measures that are customary and reasonable in the
industry in which ANIKA operates to protect the confidentiality and secrecy of
all of the confidential or secret ANIKA IP.

(f)            Timely notify GALDERMA in writing of any suit, claim or complaint
known to ANIKA resulting from the manufacture or use of any Licensed Product.

ARTICLE XII - GALDERMA’S GENERAL OBLIGATIONS AND COVENANTS

12.1.        During the Term, GALDERMA shall, and shall cause its direct and
indirect subsidiaries to:

(a)           Store and distribute Licensed Product in accordance with direction
for storage and use as indicated in the applicable Regulatory Approvals which
are in effect at the time of such storage and use;

(b)           Market and sell Licensed Product in accordance with approved
labeling for Licensed Product at the time of such distribution, marketing or
sales;

(c)           Be responsible for the entire cost of selling, marketing,
advertising, promoting and distributing Licensed Product in the Territory except
as explicitly set forth herein;

(d)           Supply ANIKA with any information in GALDERMA’s possession or
reasonably obtainable, as required under Applicable Law by the FDA or other
governmental agencies for U.S. and international regulatory filings related to
the sale of the Licensed Product in the Territory;

(e)           Timely notify ANIKA in writing of any suit, claim or complaint
known to GALDERMA resulting from the distribution or use of any Licensed
Product;

(f)            Timely notify ANIKA in writing of any and all meetings concerning
any Licensed Products between GALDERMA or any of its Affiliates or
representatives, on the one hand, and

30


--------------------------------------------------------------------------------




Confidential Treatment Requested

any regulatory authorities or any governmental or reimbursement agency or
carrier, on the other hand;

(g)           Invoice Third Parties (and use its commercially reasonable efforts
to ensure any sublicensees invoice) Third Parties appropriately, consistently
and on a timely basis with respect to sales of any and all Licensed Products;

(h)           Distribute, market and sell (and use its commercially reasonable
efforts to cause other GALDERMA Sellers to distribute, market and sell) the
Licensed Products in accordance in all material respects with all Applicable
Laws, including without limitation, laws relating to the commercialization,
sale, offering for sale, advertising, marketing and/or promotion of the Licensed
Products and other applicable drug and medical device laws.

(i)            To the extent required by Applicable Law, keep (and use its
commercially reasonable efforts to cause other GALDERMA Sellers to keep)
detailed distribution records for each lot number detailing the quantity shipped
and the first location where the lot was shipped by GALDERMA;

(j)            Except as contemplated by this Agreement (including without
limitation Section 2.3(a) with respect to Next Generation Products) or the
Supply Agreement, neither acquire, market, distribute or commercialize any
products [****************************] for use in the Field in the Territory (a
“Competing Product”), it being understood and agreed that GALDERMA may, without
violating this Section 12.1(j), acquire all or substantially all of the equity
interests or assets of a Person, have all or substantially all of its equity
interests or assets acquired by a Person, or be merged or otherwise combined
with a Person  (such Person, in each case, the “Acquisition Entity”), that owns
or licenses a Competing Product, provided that GALDERMA determines promptly
after the consummation of any such transaction whether to market the Licensed
Product or the Competing Product and promptly notifies ANIKA in writing of such
determination.  In the event GALDERMA chooses to continue marketing the Licensed
Product, GALDERMA shall, or shall cause the Acquisition Entity to, as the case
may be, cease marketing the Competing Product as promptly as practicable.  In
the event GALDERMA chooses to market the Competing Product, GALDERMA shall
promptly provide an irrevocable written notice of termination to ANIKA pursuant
to Section 13.3(a), shall market both the Licensed Product and the Competing
Product with substantially equivalent marketing efforts during the period
pending termination of this Agreement and the Supply Agreement, which ANIKA may
accelerate at its option (provided that in no event may ANIKA terminate this
Agreement before GALDERMA consummates the proposed transaction with the
Acquisition Entity), and shall pay upon such termination the amount required
under Section 13.3(a).  Notwithstanding the preceding sentence, if any
governmental authority prohibits the marketing of both such products in any
jurisdiction, GALDERMA shall be permitted to terminate this Agreement and the
Supply Agreement with respect to only such jurisdiction, such termination to be
effective upon the consummation of the proposed transaction with the Acquisition
Entity;

(k)           Refrain from distributing, soliciting orders for or selling
Licensed Products to any Person for sales which GALDERMA knows or believes are
intended to be distributed to users outside the Territory; and

31


--------------------------------------------------------------------------------




Confidential Treatment Requested

(l)            Furnish to ANIKA (i) all advertising, marketing and promotional
materials that contain product claims related to Licensed Products and are
principally intended for use in the United States, including, without
limitation, any content to be displayed on any website, for ANIKA’s review and
approval (which approval shall not be unreasonably withheld, delayed or
conditioned and shall be deemed granted if ANIKA does not deliver an objection
in writing to GALDERMA concerning any such furnished material within five (5)
Business Days of ANIKA’s actual receipt of such furnished material), and (ii) on
a quarterly basis after initial use, all advertising, marketing and promotional
materials that contain product claims and are intended for use in any
jurisdiction other than the United States for ANIKA’s review.

ARTICLE XIII - TERM AND TERMINATION

13.1.        Term.

(a)           This Agreement and the Supply Agreement shall commence on the
Effective Date and shall remain in effect for ten (10) years (“Initial Term”),
subject to the termination and extension provisions set forth herein.

(b)           After the Initial Term, this Agreement and the Supply Agreement
shall automatically renew for one (1) additional three (3)-year period (together
with the Initial Term, the “Term”), [**************************************,
*****************************************************************************],
unless GALDERMA provides written notice to ANIKA at least twelve (12) months
prior to the expiration of the Term that it does not wish to renew this
Agreement and the Supply Agreement, or unless terminated earlier in accordance
with the provisions of this Agreement.

13.2.        Termination by Either Party.  Notwithstanding any of the foregoing,
this Agreement and the Supply Agreement may be terminated, but only if both
agreements are simultaneously terminated, by a Party upon written notice to the
other Party of its intent to terminate under this Section 13.2 upon the
occurrence of any of the following:

(a)           a material breach of any term or condition of this Agreement or
the Supply Agreement by the other Party which is amenable to cure, and the
breaching Party shall have failed to cure such breach within ninety (90) days
from the receipt by it of written notice thereof from the other Party; it being
understood and agreed that with respect to ANIKA’s obligations under Section 4.2
of the Supply Agreement, the failure by ANIKA to supply GALDERMA with at least
[********************] of the monthly quantities of Licensed Product included in
GALDERMA’s Purchase Orders (as defined in the Supply Agreement) and binding on
ANIKA in accordance with Specifications for [********************] consecutive
months shall constitute a material breach; provided, however, that ANIKA may
cure such material breach by fulfilling its supply obligation shortfall from the
previous [********************] in the succeeding [********************];
provided, further, that ANIKA may not avail itself of such cure right more often
than once in any consecutive [********************] period;

(b)           the other Party commits a material breach of this Agreement or the
Supply Agreement which is not amenable to cure;

32


--------------------------------------------------------------------------------


Confidential Treatment Requested

(c)           the other Party shall commence any case, proceeding or other
action (A) under any applicable law relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, wind-up, liquidation,
dissolution, composition or other relief with respect to it or its debts,
provided, however, this subclause shall not apply to any Affiliate of such other
Party, or (B) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets;

(d)           there shall be commenced against the other Party any such case,
proceeding or other action referred to in clause (c) of this Section 13.2 which
results in the entry of an order for relief;

(e)           the other Party taking any action authorizing, or in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth above in clauses (c) or (d) of this Section 13.2;

(f)            the other Party admitting in writing its inability to pay its
debts as they become due;

(g)           if by reason of force majeure, as described in Section 17.11, the
obligations imposed hereunder or thereunder cannot be discharged by the other
Party for a period of more than three (3) consecutive months, provided that if
at the end of such three (3) month period ANIKA and GALDERMA agree that such
force majeure will not exist for an additional three (3) months, then this
termination right shall not be exercisable until the expiration of such
additional three-month period and shall be of no force or effect with respect to
such force majeure event if such other Party resumes performance under this
Agreement and the Supply Agreement by the end of such additional three (3) month
period; or

(h)           if as a result of a requirement by health authorities in the
United States or Europe that additional human clinical trials be conducted to
obtain Regulatory Approval of the Current Licensed Product in the United States
and Europe providing for a 12-month shelf life, it becomes apparent, by clear
and convincing evidence and after consultation with the Steering Committee, that
ANIKA will not be able to obtain Regulatory Approval of the Current Licensed
Product in the United States and Europe
[*****************************************], provided that a termination notice
is delivered to the other Party within sixty (60) days of such requirement
becoming known to the Parties, it being understood that the Party first
receiving notice of such requirement shall promptly communicate the same in
writing to the other Party; provided, however, that GALDERMA may not terminate
this Agreement and the Supply Agreement under Sections 13.2(c)-(f), if ANIKA has
not materially breached the Supply Agreement.

13.3.        Termination by GALDERMA.  GALDERMA may terminate this Agreement and
the Supply Agreement, but only if both agreements are simultaneously terminated:

(a)           Without cause, at any time, upon [********************] advance
written notice to ANIKA during the [********************] of the Term and upon
[********************] advance written notice to ANIKA at all times thereafter,
with such

33


--------------------------------------------------------------------------------




Confidential Treatment Requested

termination becoming effective at the end of the applicable notice period and
subject to the payment of the amounts set forth in the immediately succeeding
sentence.  Upon such termination, GALDERMA will pay to ANIKA the greater of:

(i)            [**********************************************************]

(ii)           [**********************************************************].

(b)           Upon thirty (30) days’ written notice to ANIKA in the event that
GALDERMA’s sale of the Current Licensed Product in the United States and/or
Europe is prohibited or materially restricted by executive, legislative or
judicial order or by an order or action by the regulatory authorities (including
the FDA, European Agency for the Evaluation of Medicinal Products, or National
European Agencies) for a period that exceeds [********************], provided
that if at the end of such [********************] period ANIKA and GALDERMA
agree that such order or action will not prohibit or materially restrict such
sales after an additional [********************], then this termination right
shall not be exercisable until the expiration of such additional three-month
period and shall be of no force or effect with respect to such order or action
if such order or action is rescinded in full by the end of such additional three
(3) month period; provided, however, that if this right of termination is
exercised by GALDERMA in connection with a breach of any covenant,
representation or warranty for which ANIKA is entitled to indemnification, then
this right of termination shall in no way impact the ability of ANIKA to enforce
its indemnification rights.

(c)           Upon thirty (30) days’ written notice to ANIKA, if any patent
claim, action or proceeding contemplated by Sections 8.4, 8.5, 8.6 or 8.7 has a
material adverse effect on aggregate Net Sales of Licensed Products in the
Territory (taken as a whole).

(d)           Upon thirty (30) days’ written notice to ANIKA, if GALDERMA at any
time prior to the first Date of First Sale in any country in the Initial
Marketing Territory discovers or is notified of any legitimate and material
safety issue concerning a Licensed Product that is not resolved within a period
of six (6) months after written notice thereof to ANIKA.

(e)           [************************************************************].

(f)            [************************************************************].

13.4.        Milestone Payments.  GALDERMA shall not be required to make the
payments contemplated by Sections 6.1(b)(i) and 6.1(b)(ii) during ANIKA’s cure
period under Section 13.2(a) or any termination-notice period under Section 13.3
if such payments are earned by ANIKA within such periods; provided, however,
that all such payments that become due during any such cure or
termination-notice period shall be paid in full immediately upon cure of any
breach or default in accordance with Section 13.2(a) or rescission of any
termination notice.

13.5.        Termination by ANIKA.  ANIKA may terminate this Agreement and the
Supply Agreement, but only if both agreements are simultaneously terminated:

(a)           At any time, upon nine (9) months advance written notice to
GALDERMA during the first three (3) years of the Term and upon six (6) months
advance written notice to

34


--------------------------------------------------------------------------------




Confidential Treatment Requested

GALDERMA at all times thereafter, with such termination becoming effective at
the end of the applicable notice period and subject to the payment of the
amounts set forth in the immediately succeeding sentence, but only if in any
twelve (12)-month period commencing after the commencement of Commercialization
in the United States and in any one of the countries in Europe that is in the
Initial Marketing Territory GALDERMA’s Net Sales total is less than the Net
Sales Threshold for such twelve (12)-month period.  Upon such termination, ANIKA
will pay to GALDERMA the greater of:

(i)            [**********************************************************]

(ii)           [**********************************************************].

(b)           Upon written notice to GALDERMA delivered to GALDERMA on or before
January 31, 2007, if GALDERMA does not meet its obligation set forth in the last
sentence of Section 9.1(a).

13.6.        Results of Termination.

(a)           Upon expiration or termination of this Agreement and the Supply
Agreement for any reason, all rights and licenses granted to GALDERMA pursuant
to this Agreement and the Supply Agreement shall immediately terminate, and
GALDERMA and all GALDERMA Sellers shall discontinue all marketing and
distribution of the Licensed Products; provided, that GALDERMA shall be
permitted to continue marketing and distributing the Licensed Products for a
period of three (3) months if ANIKA has not repurchased all Licensed Products in
GALDERMA’s possession pursuant to Section 13.6(f).

(b)           Upon expiration or termination of this Agreement and the Supply
Agreement for any reason, each Party shall provide the other Party, at no cost
to the other Party, copies of all relevant unprivileged communications and
correspondence with and from regulatory agencies pertaining to the Licensed
Products and copies of all relevant marketing and promotional materials,
including without limitation customer lists.

(c)           Upon expiration or termination of this Agreement and the Supply
Agreement for any reason, each Party shall promptly upon request return to the
requesting Party all of the requesting Party’s relevant records, materials and
Confidential Information relating to the Licensed Product in the possession or
control of the other Party or its sublicensees.

(d)           Termination or expiration of this Agreement and the Supply
Agreement for any reason shall not terminate GALDERMA’s obligation to pay ANIKA
all payments earned, payable or accrued pursuant to this Agreement or the Supply
Agreement, including without limitation for Licensed Product which has been
shipped to GALDERMA; provided, in the case of a termination by ANIKA pursuant to
Section 13.5(a) or by GALDERMA upon ANIKA’s breach of this Agreement or the
Supply Agreement, that ANIKA shall repurchase all of GALDERMA’s or GALDERMA’s
Sellers’ unsold inventory of Licensed Product in merchantable condition or
having a remaining shelf life acceptable to ANIKA at the applicable Per Unit
Price; provided that GALDERMA is unable in good faith to sell such inventory or
any portion thereof to one or more Third Parties.

35


--------------------------------------------------------------------------------




Confidential Treatment Requested

(e)           Upon expiration or termination of this Agreement or the Supply
Agreement for any reason, ANIKA shall retain all payments made by GALDERMA under
this Agreement or the Supply Agreement; provided, however, that ANIKA shall
refund to GALDERMA all Product Development costs and expenses paid by GALDERMA
with respect to the Current Licensed Product pursuant to Article II and any
milestone payments made pursuant to Section 6.1(b) if this Agreement and the
Supply Agreement are terminated pursuant to Section 13.2(h), 13.3(b), 13.3(c),
13.3(d) or 13.3(f) at any time prior to September 30, 2007.

(f)            Upon expiration or termination of this Agreement and the Supply
Agreement for any reason, ANIKA shall have the right to purchase all of
GALDERMA’s or GALDERMA’s Sellers’ unsold inventory of Licensed Product in
merchantable condition or having a remaining shelf life acceptable to ANIKA, at
the applicable Per Unit Price.

(g)           Upon expiration or termination of this Agreement and the Supply
Agreement for any reason, ANIKA may elect that GALDERMA assign and transfer all
right, title and interest in and to the Trademark Portfolio and the associated
goodwill to ANIKA in exchange for:

(i)            in the case ANIKA or any of its Affiliates distributes the
Licensed Product directly,
[**************************************************************
********************************************]

(ii)           in the case ANIKA licenses the distribution of the Licensed
Product to a Third Party:

(A)          [******************************************************
***************************************************************]

(B)           [******************************************************
************************************************].

Such sales or re-licensing shall be at ANIKA’s sole discretion, and such
payments shall be due to GALDERMA within thirty (30) days after receipt of such
upfront, non-refundable payments or royalties from ANIKA’s new licensee, as the
case may be.  ANIKA shall in good faith seek to structure any such new license
and distribution arrangement so as not to deprive GALDERMA of the benefits of
this Section 13.6(g)(ii).

(h)           From and after any termination of this Agreement and the Supply
Agreement by ANIKA pursuant to Section 13.2(h) after notice in writing from
GALDERMA to ANIKA stating that GALDERMA is willing to continue with the
arrangements contemplated hereby and thereby without changing the terms or
conditions of this Agreement or the Supply Agreement, ANIKA shall be prohibited,
for a period of [********************], from promoting, soliciting orders for,
selling or otherwise distributing any HA Products for use in the Territory, and
from entering into any agreement with respect to any of the foregoing, in each
case without first for a period of sixty (60) days offering GALDERMA the
opportunity to license and distribute such HA Product on substantially the same
or, from GALDERMA’s perspective, better terms as those contained herein;
provided, however, that (i) GALDERMA shall not be obligated to accept any offer
concerning such HA Product or be required to enter into any agreement and (ii)
ANIKA shall not be obligated to accept any counteroffer by GALDERMA that is more
favorable to GALDERMA

36


--------------------------------------------------------------------------------




Confidential Treatment Requested

than ANIKA’s original offer.  If such sixty (60) day period expires without the
Parties reaching an agreement (for avoidance of doubt, it being understood that
acceptance by GALDERMA of ANIKA’s offer shall constitute an agreement), ANIKA
may pursue negotiations with Third Parties concerning commercial arrangements
regarding the same HA Product and shall be free to enter into any agreements
with Third Parties concerning such HA Product on any terms.

13.7.        Accrued Rights; Surviving Obligations.

(a)           Termination of this Agreement and the Supply Agreement for any
reason shall be without prejudice to any Party’s obligations which shall have
accrued prior to such termination, or to the remedy, in accordance with the
terms herein or therein, of either Party in respect of any previous breach of
any covenant contained herein or therein, as applicable.

(b)           Such termination shall not relieve either Party from obligations
that are indicated to survive termination or expiration of this Agreement and
the Supply Agreement.

(c)           Notwithstanding any provision to the contrary herein, the
following provisions shall survive any termination or expiration of this
Agreement and the Supply Agreement:

(i)            This Agreement:

(A)          Articles:  I (Definitions); VII (Publications; Transfer of Data;
Confidentiality; Cooperation); X (Representations and Warranties); XIV
(Indemnification); XVI (Dispute Resolution); and XVII (Miscellaneous); and

(B)           Sections:  13.6 (Results of Termination); 13.6(h) (Accrued Rights;
Surviving Obligations); and 13.8 (Termination Not Sole Remedy).

(ii)           Supply Agreement:

(A)          Articles:  I (Definitions); VI (Manufacturing Transfer); and XIV
(Coordination with License Agreement).

(d)           Each Party acknowledges and agrees that, following termination or
expiration of this Agreement and the Supply Agreement, the terms and conditions
of this Agreement and the Supply Agreement shall be treated as Confidential
Information of the other Party and shall be subject to the confidentiality
provisions hereof.

13.8.        Termination Not Sole Remedy.  Termination is not the sole remedy
under this Agreement or the Supply Agreement and, whether or not termination is
effected, all other remedies will remain available except as agreed to otherwise
herein.

ARTICLE XIV - INDEMNIFICATION

14.1.        Indemnification by ANIKA.  ANIKA and its direct and indirect
subsidiaries shall indemnify, defend and hold harmless GALDERMA, and any
Affiliates of GALDERMA, together with their respective officers and directors,
from and against any and all losses (except

37


--------------------------------------------------------------------------------




Confidential Treatment Requested

lost profits and consequential losses claimed directly by GALDERMA, as opposed
to those claimed by a Third Party, and subject to Section 17.17), including
compensatory losses for personal injury, damages, liabilities, costs and
expenses, including without limitation reasonable attorneys’ fees and expenses,
arising out of or in connection with:

(a)           the breach of any of ANIKA’s representations and warranties made
hereunder or under the Supply Agreement;

(b)           the breach by ANIKA of any of its obligations, covenants or
undertakings hereunder or under the Supply Agreement;

(c)           any grossly negligent act or omission of ANIKA in connection with
the design, Development, manufacture, packaging, testing, warehousing, handling
or use of the Licensed Product;

(d)           any claim, action or proceeding initiated by the Joint Patent
Holder against GALDERMA or ANIKA arising out of the Joint Patent Holder’s joint
ownership of any Joint Patent or any agreement in respect thereof; or

(e)           any illness or personal injury, including death, or property
damage relating to the Licensed Products, to the extent resulting from ANIKA’s
negligence; provided, however, that, except as otherwise provided in Section
11.1(c) of the Supply Agreement, in circumstances in which this Agreement or the
Supply Agreement provides to GALDERMA a sole and exclusive remedy, nothing in
this Section 14.1 is intended, or shall be interpreted, to provide GALDERMA, its
successors or permitted assigns with any additional remedy, benefit or recovery,
unless any of ANIKA’s representations and warranties under Section 10.1 were
untrue when made, in which case GALDERMA shall be entitled to indemnification
pursuant to Section 14.1(a).

14.2.        Indemnification by GALDERMA.  GALDERMA and its direct and indirect
subsidiaries shall indemnify, defend and hold harmless ANIKA and any Affiliates
of ANIKA, together with their respective officers and directors, from and
against any and all losses (except lost profits and consequential losses claimed
directly by ANIKA, as opposed to those claimed by a Third Party, and subject to
Section 17.17), including compensatory losses for personal injury, damages,
liabilities, costs and expenses, including without limitation reasonable
attorneys’ fees and expenses, arising out of or in connection with:

(a)           the breach of any of GALDERMA’s representations and warranties
made hereunder or under the Supply Agreement;

(b)           the breach by GALDERMA of any of its obligations, covenants or
undertakings hereunder or under the Supply Agreement;

(c)           any claim made by GALDERMA Sellers, as to the safety or
effectiveness of the Licensed Product or the use to be made of the Licensed
Product by any purchaser of Licensed Product, contained in any advertising or
other promotional material created and disseminated by GALDERMA Sellers to the
extent that such claim is not supported by the Licensed Product label

38


--------------------------------------------------------------------------------




Confidential Treatment Requested

and package insert as approved by the FDA in the PMA (or, in other countries,
the appropriate governmental body having authority to approve the Licensed
Product, label, and package insert for marketing in such country);

(d)           any other act or omission of the GALDERMA Sellers in connection
with marketing, promotion, and sale of Licensed Product, including the storage,
handling and distribution by GALDERMA Sellers of Licensed Product;

(e)           GALDERMA Sellers’ use, sale or disposition of Licensed Products
where such Licensed Products incorporate changes made by GALDERMA Sellers to the
applicable Specifications or packaging, or changes made by GALDERMA Sellers to
any Regulatory Application with respect to Licensed Product which ANIKA has not
approved;

(f)            any claim of trademark infringement with regard to a Licensed
Product sold by or manufactured for a GALDERMA Seller;

(g)           any use, sale or disposition of a Licensed Product in any country
in the Territory in which Regulatory Approval for such product was not obtained
at or prior to, or effective as of, the time of such use, sale or disposition;
or

(h)           any illness or personal injury, including death, or property
damage relating to the Licensed Products, to the extent resulting from
GALDERMA’s negligence.

14.3.        Shared Responsibility.  The Parties agree that in the event of any
and all losses (except lost profits and consequential losses claimed directly by
either Party, as opposed to those claimed by a Third Party, and subject to
Section 17.17), including compensatory losses, damages, liabilities, costs and
expenses, including without limitation reasonable attorneys’ fees and expenses,
arising out of or in connection with any illness or personal injury, including
death, or property damage relating to the Licensed Products, to the extent
resulting from neither ANIKA’s negligence nor GALDERMA’s negligence, such losses
shall be borne equally by the Parties.

14.4.        Exculpation of ANIKA.  Notwithstanding anything contained in this
Agreement to the contrary, the Parties agree that ANIKA shall have no liability
to GALDERMA under this Article XIV for claims, losses, or liability of any kind
based upon or related to:

(a)           changes made by GALDERMA Sellers to the Specifications or
packaging, or changes made by GALDERMA Sellers to any Regulatory Application
with respect to Licensed Product;

(b)           sale or disposition of Licensed Products by GALDERMA Sellers for
any use other than the uses specified by the accompanying package inserts;

(c)           use, sale or disposition of Licensed Products by GALDERMA Sellers
in combination with devices or Licensed Products not licensed hereunder, where
such combined sale or disposition is the sole cause of an infringement claim and
whereas such Licensed Products would not themselves be infringing;

39


--------------------------------------------------------------------------------




Confidential Treatment Requested

(d)           sale or disposition of Licensed Products by GALDERMA Sellers in or
for an application or environment for which such Licensed Products were not
approved by the FDA or other applicable governmental or regulatory agency; or

(e)           modifications of Licensed Products by GALDERMA Sellers;

in each case to the extent such changes, uses, sales, dispositions or
modifications give rise to the claim, loss or liability and have not been
approved by ANIKA or the Steering Committee.

14.5.        Exculpation of GALDERMA.  Notwithstanding anything contained in
this Agreement to the contrary, the Parties agree that GALDERMA shall have no
liability to ANIKA under this Article XIV for claims, losses or liability of any
kind based upon or related to:

(a)           the design, manufacturing, packaging, sterilization, testing,
warehousing or handling of the Product by ANIKA;

(b)           ANIKA’s use, sale or disposition of Licensed Products where such
Licensed Products incorporate changes made by ANIKA to the Specifications;

(c)           sale or disposition of Licensed Products by ANIKA in or for an
application or environment for which such Licensed Products were not approved by
the FDA or other applicable governmental or regulatory agency; or

(d)           modification of Licensed Products by ANIKA;

in each case to the extent such changes, uses, sales, dispositions or
modifications give rise to the claim, loss or liability and have not been
approved by GALDERMA or the Steering Committee.

14.6.        Indemnification Procedures.  If GALDERMA or ANIKA intends to claim
indemnification under this Article XIV as a result of a Third Party claim or
suit, such Party (the “Claiming Party”) shall (i) promptly notify the other
Party in writing of any claim or loss for which it intends to claim such
indemnification, (ii) use its commercially reasonable efforts to cooperate with
the other Party and its legal representatives in the investigation of any claim
or loss covered by this Article XIV, and (iii) allow the other Party to control
the defense and/or disposition of such suit or claim; provided that the Claiming
Party shall have the right to participate at its own expense through counsel of
its own choosing.  Neither Party shall have any indemnification obligations
hereunder to the extent that such Party’s ability to defend such suit or redress
such loss is materially prejudiced by the Claiming Party’s failure to perform
the obligations under subclause (ii) of the preceding sentence.  No claim shall
be settled for which any Indemnifying Party shall be liable without the advance
written consent of both the indemnifying Party and the Claiming Party, which
consent shall not be unreasonably withheld.

14.7.        Cooperation.  GALDERMA and ANIKA hereby agree to reasonably
cooperate in the defense of any Third-Party claim.  Each Party further agrees to
make available to the other such of its employees, documents and expertise as
are reasonably required in the mutual defense of such Third-Party claim.

40


--------------------------------------------------------------------------------


Confidential Treatment Requested

14.8.        Mitigation of Damages.  Each Party shall (and shall cause its
Affiliates to) use reasonable commercial efforts to pursue all legal rights and
remedies available in order to minimize the losses for which indemnification is
provided to it under this Article XIV.

14.9.        Exclusive Remedy.  Except as otherwise provided herein or in the
Supply Agreement (including, without limitation, Article VI thereof) and except
with respect to claims for fraud or for equitable relief (including specific
performance), the rights of the indemnified Parties under this Article XIV shall
be the sole and exclusive remedies of the indemnified Parties and their
respective Affiliates with respect to claims covered by this Article XIV. 
Without limiting the generality of the foregoing, in no event shall any Party,
its successors or permitted assigns be entitled to claim or seek rescission of
the transactions consummated by this Agreement or the Supply Agreement.

ARTICLE XV - STEERING COMMITTEE

15.1.        Steering Committee Structure and Members. ANIKA and GALDERMA shall
create, within ten (10) days after the Effective Date (or such later time as may
be mutually agreed to by the Parties), a committee (the “Steering Committee”) to
coordinate the Product Development and commercialization of Licensed Products. 
The Steering Committee shall have two (2) members from each Party who shall be
named at the time of the formation of the Steering Committee.  Each Party may
change its representatives upon notice to the other Party.  Members of the
Steering Committee shall serve on such terms and conditions as shall be
determined by the Party selecting such person for membership on the Steering
Committee.  The chairmanship of the Steering Committee shall initially be held
by a representative of ANIKA until the first anniversary of the Effective Date
and thereafter alternate on an annual basis between the representatives of
GALDERMA, on one hand, and the representatives of ANIKA, on the other hand.

15.2.        Steering Committee Meetings. The Steering Committee:  (a) shall
hold meetings at such times and places as shall be determined by a majority of
the entire membership of the Steering Committee, but in no event shall such
meetings be held less frequently than three (3) times per year; (b) may conduct
meetings in person or by telephone conference; and (c) shall keep minutes
reflecting actions taken at meetings signed by one of the members of the
Steering Committee from each of the Parties.  Each Party may invite to the
meetings those people whom it believes may be necessary to discuss issues to be
discussed at such meeting.

15.3.        Steering Committee Action by Agreement of the Parties Only. 
Actions to be taken by the Steering Committee pursuant to the terms of this
Agreement shall be taken only following the affirmative vote of all the members
of the Steering Committee representing each Party; provided, however, that any
expenditures by the Parties not otherwise required by this Agreement shall be
confirmed in writing by the most senior officer of GALDERMA and ANIKA,
respectively.  If the Steering Committee is unable to reach a decision with
regards to any action after consideration of such action at a meeting of the
Steering Committee, such decision shall be referred to and be made jointly by
such senior officer of GALDERMA and such senior officer of ANIKA pursuant to
Section 16.1.

41


--------------------------------------------------------------------------------




Confidential Treatment Requested

15.4.        Responsibilities of the Steering Committee.  Subject to
Section 15.3, the duties and responsibilities of the Steering Committee shall
include to: (i) review, comment and approve any Product Development of Licensed
Products being conducted pursuant to Article II of this Agreement, including
approval of associated budgets, provided, however, that any modification to a
Product Development plan that is requested by a Regulatory Authority shall be
deemed to have been agreed to by the Steering Committee and both Parties,
provided, further, however, that any modification to a Product Development plan
that is not requested by a Regulatory Authority shall need to be agreed in
writing by both Parties; (ii) amend the Specifications for Licensed Products, as
appropriate; provided, however, that any modification to the Specification that
is not requested by a Regulatory Authority shall need to be agreed in writing by
both Parties; (iii) review and approve launch plans and annual sales and
marketing plans of Licensed Products prior to the implementation thereof; (iv)
make determinations concerning whether to Commercialize and/or launch Licensed
Products (including good faith consideration of any proposed initial, expedited
launches of Licensed Product) in any country in the Territory, including review
and approval of associated plans and budgets; (v) review and approve any
packaging and marketing strategy; (vii) establish the Per Unit Price and the
pricing under Section 6.1(c) for each Line Extension pursuant to Section 6.2;
(vii) approve the publication of the results of any Product Development
activities relating to Licensed Products pursuant to Section 7.3; and (viii)
determine in which additional countries to file, prosecute and maintain one or
more of the ANIKA Patents pursuant to Section 8.3.  In connection with any
meeting of the Steering Committee, the Parties will endeavor to provide to the
other Party all materials in connection with this Section 15.4 at least five (5)
Business Days in advance of such meeting.  Notwithstanding anything to the
contrary contained herein, ANIKA shall be responsible for the preparation of any
Development plans and associated budgets for any Line Extension contemplated by
Section 2.2.

ARTICLE XVI - DISPUTE RESOLUTION

16.1.        Dispute Resolution.

(a)           In the case of any claim, dispute or controversy between the
Parties arising out of or in connection with or relating to this Agreement
(including, without limitation, disputes with respect to the rights and
obligations of the Parties following termination), and in case this Agreement
does not provide a solution for how to resolve such disputes, the Parties shall
endeavor to discuss and negotiate in good faith towards a solution acceptable to
both Parties and in the spirit of this Agreement.  If the Parties fail to reach
agreement within thirty (30) days, then for a further thirty (30) day period a
senior officer of ANIKA and a senior officer of GALDERMA shall discuss in good
faith an appropriate resolution to the dispute.

(b)           Notwithstanding the foregoing, if the Parties dispute any Licensed
Product recall, withdrawal or corrective action under Article XII of the Supply
Agreement, the Parties shall use commercially reasonable efforts to resolve such
dispute on an expedited basis, but in no event later than five (5) days after
such dispute arises.

(c)           Prior to commencement of arbitration pursuant to Section 16.2, the
Parties must attempt to mediate their dispute using a professional mediator from
the CPR Institute for Dispute

42


--------------------------------------------------------------------------------




Confidential Treatment Requested

Resolution.  Within a period of forty-five (45) days after the request for
mediation, the Parties agree to convene with the mediator, with business
representatives present, for at least one session to attempt to resolve the
matter.  In no event will mediation delay commencement of the arbitration for
more than forty-five (45) days absent agreement of the Parties or interfere with
the availability of emergency relief.  Any disputes concerning the propriety of
the commencement of the arbitration shall be finally settled by arbitration
pursuant hereto.

16.2.        Arbitration.  Any claim, dispute or controversy arising out of or
in connection with or relating to this Agreement, (including, without
limitation, disputes with respect to the rights and obligations of the Parties
following termination) not settled by the procedures set forth in Section 16.1
above shall be adjudicated by arbitration in accordance with the arbitration
proceedings as set forth in Exhibit E attached hereto.

16.3.        Injunctive Relief.  Each Party hereby acknowledges that, in the
event it violates, or threatens to violate, any of the covenants herein, the
other Party will be, subject to Section 16.2, entitled to seek from any court of
competent jurisdiction, without the posting of any bond or other security,
injunctive relief, which rights will be cumulative and in addition to any other
rights or remedies in law or equity to which it may be entitled.

ARTICLE XVII - MISCELLANEOUS

17.1.        Relationship of Parties.  For the purposes of this Agreement and
the Supply Agreement, each Party is an independent contractor and not an agent
or employee of the other Party.  Neither Party shall have authority to make any
statements, representations, or commitments of any kind, or to take any action
which shall be binding on the other Party, except as may be explicitly provided
for herein or therein or authorized in writing.

17.2.        Counterparts.  This Agreement and the Supply Agreement may be
executed in two or more counterparts, including facsimile counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.

17.3.        Headings.  All headings in this Agreement and the Supply Agreement
are for convenience only and shall not affect the meaning of any provision
hereof.

17.4.        Binding Effect.  This Agreement and the Supply Agreement shall
inure to the benefit of and be binding upon the Parties and their respective
lawful successors and assigns.

17.5.        Assignment.  Neither Party may assign or transfer this Agreement or
the Supply Agreement or its rights and obligations under this Agreement or the
Supply Agreement without the prior written consent of the other Party, which
consent may not be unreasonably withheld, and any such assignment or transfer
shall be null and void and entitle the non-assigning party to terminate this
Agreement or the Supply Agreement, as the case may be, forthwith. 
Notwithstanding the foregoing, either Party may assign this Agreement or the
Supply Agreement without the consent of the other Party in connection with the
sale of all or substantially all of its assets (whether by merger, consolidation
or otherwise); provided, however, that in no event shall any such assignment
release either Party from its responsibilities under this Agreement or the
Supply Agreement unless the assignee has agreed in writing to assume all of the
obligations of

43


--------------------------------------------------------------------------------




Confidential Treatment Requested

assignor hereunder or under the Supply Agreement or thereunder, as the case may
be.  In the event the Supply Agreement is assigned by GALDERMA to a Third Party
in accordance with this Section 17.5, the guaranty provided by GALDERMA PHARMA
S.A. under Section 15.1 of the Supply Agreement shall have no further force or
effect.

17.6.        Amendment and Waiver.  This Agreement and the Supply Agreement may
be amended, supplemented, or otherwise modified at any time, but only by means
of a written instrument signed by both Parties.  Any waiver of any rights or
failure to act in a specific instance shall relate only to such instance and
shall not be construed as an agreement to waive any rights or fail to act in any
other instance, whether or not similar.

17.7.        Governing Law.  This Agreement, the Supply Agreement and the legal
relations between the Parties shall be governed by and construed in accordance
with the laws of the State of New York, USA, irrespective of any choice of laws
or conflict-of-law principles.

17.8.        Severability.  In the event that any provision of this Agreement or
the Supply Agreement shall, for any reason, be held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
affect any other provision hereof or thereof, and this Agreement and the Supply
Agreement shall be construed as if such invalid or unenforceable provision had
not been included herein or therein.

17.9.        Entire Agreement.  This Agreement and the Supply Agreement
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and supersede any and all prior or contemporaneous
oral and prior written agreements and understandings.

17.10.      Advice of Counsel.  GALDERMA and ANIKA have each consulted counsel
of their choice regarding this Agreement and the Supply Agreement, and each
acknowledges and agrees that this Agreement and the Supply Agreement shall not
be deemed to have been drafted by one party or another and will be construed
accordingly.

17.11.      Force Majeure.  Neither Party shall lose any rights hereunder or
under the Supply Agreement or be liable to the other Party for damages or losses
on account of failure or delay of performance by the defaulting Party if the
failure or delay is occasioned by (i) any fire, explosion, unusually severe
weather, natural disaster or Act of God; (ii) epidemic, any nuclear, biological,
chemical, or similar attack; any other public health or safety emergency; any
act of terrorism; and any action reasonably taken in response to any of the
foregoing; (iii) any act of declared or undeclared war or of a public enemy, or
any riot or insurrection; (iv) any disruption in transportation, communications,
electric power or other utilities, or other vital infrastructure; or any means
of disrupting or damaging internet or other computer networks or facilities; (v)
any strike, lockout or other labor dispute or action; (vi) any action taken in
response to any of the foregoing events by any civil or military authority; or
(vii) any other event beyond such Party’s control, provided that the Party
claiming force majeure has exerted all reasonable efforts to avoid or remedy
such force majeure; provided, however, that in no event shall a Party be
required to settle any labor dispute or disturbance.  The Party claiming force
majeure shall (a) notify in writing the other Party of such disability as soon
as practicable and (b) use its commercially reasonable efforts to remove such
disability within thirty (30) days of such notice.

44


--------------------------------------------------------------------------------




Confidential Treatment Requested

17.12.      Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement and the Supply Agreement.

17.13.      No Trademark Rights.  Except as otherwise explicitly provided herein
or therein, no right, express or implied, is granted by this Agreement or the
Supply Agreement to use in any manner the name “ANIKA” or “GALDERMA,” or any
other trade name or trademark of the other Party or its Affiliates in connection
with the performance of the Agreement or the Supply Agreement.

17.14.      Notices.  All notices hereunder or under the Supply Agreement shall
be in writing and shall be deemed given if delivered personally or by facsimile
transmission (receipt verified), email (receipt acknowledged), mailed by
registered or certified mail (return receipt requested), postage prepaid, or
sent by express courier service, to the Parties at the following address (or at
such other address for a Party as shall be specified by like notice; provided,
that notices of a change of address shall be effective only upon receipt
thereof).

If to ANIKA,

addressed to:

ANIKA THERAPEUTICS INC.
160 New Boston Street
Woburn, MA 01801
Attention:  Chief Executive Officer
Facsimile:  (781) 932-3360
Email: csherwood@anikatherapeutics.com

With a copy to:

Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention:  H. David Henken, P.C.
Facsimile:  (617) 523-1231
Email: dhenken@goodwinprocter.com

and

Attention:  Antonio G. Gomes
Facsimile:  (617) 523-1231
Email: agomes@goodwinprocter.com

45


--------------------------------------------------------------------------------




Confidential Treatment Requested

If to GALDERMA:

addressed to:

GALDERMA PHARMA S.A.
Zugerstrasse 8
Cham CH-6330
Switzerland
Attn:  Finance & Administration Manager
Fax: +41-21-641-1161

With a copy to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY  10022
Attention:  David H. Bernstein, Esq.
Facsimile:  (212) 909-6836
Email: dhbernstein@debevoise.com

17.15.      Waiver.  Except as specifically provided for herein or therein, the
waiver from time to time by either of the Parties of any of their rights or
their failure to exercise any remedy shall not operate or be construed as a
continuing waiver of same or of any other of such Party’s rights or remedies
provided in this Agreement or the Supply Agreement.

17.16.      Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement and the Supply Agreement by ANIKA are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of Title 11, U.S. code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101(60) of the Bankruptcy Code.  The Parties agree that GALDERMA
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code.  ANIKA agrees, during the Term, to create and maintain current
copies or, if not amenable to copying, detailed descriptions or other
appropriate embodiments, of all such intellectual property; provided, however,
that such descriptions or other appropriate embodiments are held and used by
ANIKA in the ordinary course of business, it being understood that ANIKA is not
subject to any obligation to develop any additional descriptions or other
embodiments of such intellectual property.  The Parties further agree that in
the event of the commencement of a bankruptcy proceeding by or against ANIKA
under the Bankruptcy Code, GALDERMA shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property, and all
embodiments of such intellectual property, and same, if not already in its
possession, shall promptly be delivered to GALDERMA (a) upon such commencement
of a bankruptcy proceeding upon written request therefore by GALDERMA, unless
ANIKA elects to continue to perform all of its obligations under this Agreement,
or (b) if not delivered under (a) above, upon the rejection of this Agreement or
the Supply Agreement by or on behalf of ANIKA upon written request therefore by
GALDERMA.

17.17.      Damages.  EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT OR THE
SUPPLY AGREEMENT, NEITHER PARTY SHALL IN ANY

46


--------------------------------------------------------------------------------




Confidential Treatment Requested

EVENT BE LIABLE TO THE OTHER FOR LOST PROFITS, PUNITIVE, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR THE SUPPLY AGREEMENT,
PROVIDED, THAT THIS LIMITATION SHALL NOT LIMIT THE INDEMNIFICATION OBLIGATION OF
SUCH PARTY UNDER THE PROVISIONS OF ARTICLE XIV FOR SUCH DAMAGES CLAIMED BY A
THIRD PARTY.

17.18.      Agreement Expenses; Reimbursement.  Except as specifically provided
herein, GALDERMA and ANIKA shall each bear their own attorneys’ and accounting
fees and other expenses in connection with this Agreement and the Supply
Agreement and any related transaction.  Except as otherwise provided herein or
in the Supply Agreement, either Party shall invoice the other Party within
thirty (30) days of the end of each Calendar Quarter for all costs which are the
responsibility of the reimbursing Party under this Agreement or the Supply
Agreement.  The reimbursing Party shall reimburse the reimbursed Party for such
costs within thirty (30) days of receipt of such invoice.  Such invoice shall
itemize such costs in reasonable detail.  If the reimbursing Party does not
indicate in writing to the reimbursed Party the basis for any dispute of an
invoice within thirty (30) days of receipt of such invoice, the validity of the
underlying amounts shall be deemed automatically accepted by the reimbursing
Party.  If the reimbursing Party disputes the validity of any invoice provided
by the reimbursed Party hereunder, the Parties shall endeavor to resolve the
dispute in good faith.  If the Parties are unable to resolve such dispute, the
dispute shall be resolved pursuant to the provisions of Article XVI.

17.19.      Schedules and Exhibits.  All Schedules and Exhibits referred to in
this Agreement and the Supply Agreement are attached hereto and thereto and
incorporated herein or therein by reference.

17.20.      Beneficiaries.  Except as provided in Article XIV, nothing in this
Agreement or the Supply Agreement shall confer any rights upon any Person other
than the Parties and their respective Affiliates, successors and permitted
assigns.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

47


--------------------------------------------------------------------------------


Confidential Treatment Requested

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as a sealed instrument effective as of the date first above written.

GALDERMA PHARMA S.A.

 

ANIKA THERAPEUTICS, INC.

 

 

 

 

 

 

By:

 

/s/ Humberto C. Antunes

 

By:

 

/s/ Charles H. Sherwood

 

 

Name: Humberto C. Antunes

 

 

 

Name: Charles H. Sherwood, Ph.D

 

 

Title: President and CEO

 

 

 

Title: President and CEO

 


--------------------------------------------------------------------------------


Confidential Treatment Requested

EXHIBIT A

ANIKA PATENTS AND ANIKA PATENT APPLICATIONS

Joint Patents

********************

 

********************

 

********************

 

********************

**

 

**

 

**

 

**

 

 

 

 

 

 

 

********************

 

********************

 

********************

 

********************

**

 

**

 

**

 

**

 

 

 

 

 

 

 

********************

 

********************

 

********************

 

********************

**

 

**

 

**

 

**

 

 

 

 

 

 

 

********************

 

********************

 

********************

 

********************

**

 

**

 

**

 

**

 

ANIKA Patent Applications

********************

 

********************

 

********************

 

********************

**

 

**

 

**

 

**

 

 

 

 

 

 

 

********************

 

********************

 

********************

 

********************

**

 

**

 

**

 

**

 

 

 

 

 

 

 

********************

 

********************

 

********************

 

********************

**

 

**

 

**

 

**

 

A-1


--------------------------------------------------------------------------------


Confidential Treatment Requested

EXHIBIT B

TRADEMARK APPLICATIONS

********************

 

********************

********************

 

********************

********************

 

 

********************

 

********************

********************

 

 

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

 

********************

 

********************

********************

 

********************

********************

 

 

********************

 

********************

********************

 

 

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

 

********************

 

********************

********************

 

********************

********************

 

 

********************

 

********************

 

B-1


--------------------------------------------------------------------------------




 

********************

 

********************

********************

 

********************

********************

 

 

********************

 

********************

********************

 

 

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

 

********************

 

********************

********************

 

 

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

 

B-2


--------------------------------------------------------------------------------


Confidential Treatment Requested

EXHIBIT C

SPECIFICATIONS

********************

 

********************

********************

 

********************

********************

 

********************

 

 

 

********************

 

********************

 

 

 

********************

 

********************

 

 

 

********************

 

********************

 

 

 

********************

 

********************

 

 

 

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

********************

 

********************

 

 

 

********************

 

********************

 

 

 

********************

 

********************

 

* [************************************************************************]
** [***********************]

C-1


--------------------------------------------------------------------------------


Confidential Treatment Requested

EXHIBIT D

COUNTRIES FOR ADDITIONAL ANIKA PATENT APPLICATIONS

[********************
********************
********************
********************
********************
********************
********************
********************
********************]

D-1


--------------------------------------------------------------------------------


Confidential Treatment Requested

EXHIBIT E

ARBITRATION

Any controversy or claim arising out of or relating to this Agreement shall be
resolved by arbitration before a single arbitrator in accordance with the
Commercial Rules of Arbitration of the International Chamber of Commerce (the
“ICC”) then pertaining (available at
http://www.iccwbo.org/court/english/arbitration/pdf_documents/rules_/arb_english.pdf
, except where those rules conflict with this provision, in which case this
provision controls.  Any application to enforce this clause and enter judgment
on any award shall be brought only in the federal or state courts located in the
County of New York in the State of New York (the “Courts”).  The arbitration
shall be conducted in English, provided that either Party may submit testimony
or documentary evidence in any language if it furnishes, upon the request of the
other Party, a translation into English of any such testimony or documentary
evidence.

The arbitrator shall be selected within twenty (20) Business Days from
commencement of the arbitration pursuant to agreement of the Parties or through
selection procedures administered by the ICC.  The arbitrator shall not be a
citizen of the United States, France or Switzerland.  Within forty-five (45)
days of initiation of arbitration, the Parties shall reach agreement upon and
thereafter follow procedures, including limits on discovery, assuring that the
arbitration will be concluded and the award rendered within no more than six
months from selection of the arbitrator or, failing agreement, procedures
meeting such time limits will be implemented by the arbitrator after submissions
by the Parties and adhered to by the Parties.  In connection with the
arbitration proceeding, the arbitrator shall order the prompt exchange of
relevant documents by each Party; each Party may take up to two depositions as
of right, and the arbitrator may in his or her discretion allow additional
depositions upon good cause shown by the moving Party; however, the arbitrator
shall not have the power to order the answering of interrogatories or the
response to requests for admission.  In connection with any arbitration, each
Party shall provide to the other, no later than fourteen (14) days before the
date of the arbitration, the identity of all persons that may testify at the
arbitration and a copy of all documents that may be introduced at the
arbitration or considered or used by a Party’s witness or expert.

The arbitration shall be held in the County of New York in the State of New
York, U.S.A. and the arbitrator shall apply the substantive law of New York,
except that the interpretation and enforcement of this arbitration provision
shall be governed by the Convention on the Recognition and Enforcement of
Foreign Arbitral Awards (the “New York Convention”), 9 U.S.C.A. § 201.  From the
date of initiation of arbitration and until such time as any matter has been
finally settled by arbitration, the running of the time periods contained in
Article XIV as to which Party must cure a breach of this Agreement shall be
suspended as to the subject matter of the dispute.  Prior to appointment of an
arbitrator, emergency relief may be sought only from the Courts to avoid
irreparable harm.  The arbitrator may take all measures necessary for the
protection of trade secrets and confidential information, including awarding
interim equitable relief.  All proceedings and any award shall be confidential,
and the Parties agree not to disclose any information obtained from the other
Party in connection with the Arbitration except to the extent required by law or
regulation, or to a party’s accountants, attorneys or agents or to enforce any
award, or to the extent the information has been lawfully obtained from third
parties or is publicly available through other sources.

 

E-1


--------------------------------------------------------------------------------